Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 1 of 73

 

 

EXHIBIT 11

 

 
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19

TWIN CITY FIRB INSURANCE CO,
INDIANAPOLIS, IN 46268-0930

a stock insurance company, herein
the Insurer

PRIVATE CHOICE ENCORE! POLICY

DECLARATIONS

Policy Number: 42 KB 0256935-15

NOTICE: THE LIABILITY COVERAGE PARTS SCHEDULED IN ITEM 5 OF THE DECLARATIONS PROVIDE
CLAIMS MADE COVERAGE. EXCEPT AS OTHERWISE SPECIFIED HEREIN, COVERAGE APPLIES ONLY TO A
CLAIM FIRST MADE AGAINST THE INSUREDS DURING THE POLICY PERIOD AND PAYMENT OF DEFENSE
COSTS REDUCE THE LIMIT OF LIABILITY. NOTICE OF A CLAIM MUST BE GIVEN TO THE INSURER AS SOON
AS PRACTICABLE AFTER A NOTICE MANAGER BECOMES AWARE OF SUCH CLAIM, BUT IN NO EVENT LATER
THAN SIXTY (60) CALENDAR DAYS AFTER THE TERMINATION OF THE POLICY PERIOD, OR ANY EXTENDED
REPORTING PERIOD. PLEASE READ THE POLICY CAREFULLY AND DISCUSS THE COVERAGE WITH YOUR
INSURANCE AGENT OR BROKER.

ITEM 1:

 

 

Named Entity and Address:

MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

1539 FANNIE DORSEY ROAD
SYKESVILLE, MD 21784

Producer’s Name and Address:

80713

FRANEY MUHA ALLIANT INS Svcs I
9301 BUSINESS PARKWAY SUITE B
LANHAM, MD 20706

ITEM 3: Policy Period:
(A) inception Date: 5/01/15
(B) Expiration Cate: = 5/01/16
12:01 a.m. local time at the address shown in ITEM 1
ITEM 4: Premium: $14,561
om .
PE 00 HO02 03 0507 © 2007, The Hartford

 

Page 2 of 73

Gye
‘Toe a

HARTFORD

Page 1 of 3

PLO09592
ITEM 5:

 

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 3 of 73

Liability Coverage Part Elections:

Only those Liability Coverage Parts and Coverage Features that are designated with an "X" are included
under this Policy

"Combined Aggregate Limit of Liability For All Liability Coverage Parts" S 2,000,000

[| "Defense Outside the Limit of Lability (60%) for the following coverage parts:
(J Directors, Officers and Entity Liability Coverage Part

[ | Employment Practices Liability Coverage Part

| | Fiduciary Liability Coverage Pan
[] Additional Fiduciary Liability Coverage Part Defense Outside the Limit of Liability

If both the :“Combined Aggregate Limit of Liability For All Liability Coverage Parts" and the "Defense
Outside the Limit of Liability (50%)” options are selected, the maximum aggregate defense outside the limits
paid by the Insurer shall be equal to 50% of the “Combined Aggregate Limit of Liability For All Liability

Coverage Parts”.

 

 

 

 

COVERAGE AGGREGATE RETENTION PRIOR OR COVERAGE FEATURES
PART LIMIT OF PENDING DATE
LIABILITY
[x | Os Insured Person Entity Liability Coverage
, Entity Liability $2,000,900 Liability 05/01/09 Retention:
$Q S 10,000
ee Corporate Prior or Pending
2 Reimbursement Date:_05/01/09
$ 10,000
hird Par
x 5 mproyment Lx Tey Coverage
Liability $ 2,000,000 $ 15,000 05/01/09 Sublimit of Liability
g  2,900,00
Retention:

$15,000 _

Prior or Pending
Date:_05/01/09

 

iX | Fiduciary $
Liability

[x] Settlement Program
2,000,000 $__9 05/01/09 Coverage

Retention:

g 0

Prior or Pending
Date:_05/02/09

HIPAA Sub-Limit of Liability:

$ 25,000

 

 

 

| Miscellaneous

Per Claim Limit of Liability
$ NOT COVERED

 

 

 

 

 

 

Professional $ NOT COVERER. | $_NOT COVERED NOT COVERED
Liability [ _] Retroactive Date:

Me NOT COVERED

PE 00 H002 03 0507 © 2007, The Hartford Page 2 of 3

PLOO9593

 
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 4 of 73

ITEM 6:

Non-Liability Coverage Part Elections:

Only those Non-Liability Coverage Parts that are designated with an "X" are included under this Policy

 

__ COVERAGE PART

LIMIT(S) OF INSURANCE

RETENTION

 

 

See Crime Coverage Part Dec. Page, Form No.

PEOQH11702 0507

See Crime Coverage Part Dec. Page, Forrn No,

PEQOH11702 0507

 

[|] Kidnap and
Ransom/Extortion

 

 

See Kidnap and Ransom/Extortion Coverage Part
Dec. Page, Form No._ NOT COVERED

 

See Kidnap and Ransom/Extortion Coverage
Part Dec. Page, Form No,NOT COVERED

 

Extended Reporting Period:

12 MONTHS

100%

*Premium for the Extended Reporting Period elected shall be the indicated percentage of the sum of the
annual premium specified for all Liability Coverage Parts, plus the annualized amounts of any additional
premiums charged during the Policy Period. The Extended Reporting Period is not available for the Non-

Liability Coverage Parts.

ITEM 7:
(A) Duration:
{B)Premium*:
ITEM 8: Endorsements:

 

This Policy includes the following endorsemenis at issuance:

SEE FORM GU207 (SCHEDULE OF FORMS AND ENDORSEMENTS)

ITEM 9:

Address For Notices to Insurer:

For Claims other than Kidnap and Ransom/Extortion:.

The Hartford

For all notices other than Claims:

The Hartford

Claims Department
Hartford Financial Producis
277 Park Ave., 15"" Floor
New York, New York 10172

Product Services

Hartford Financial Products
277 Park Ave., 15" Floor
New York, New York 10772

For Kidnap and Ransom/Extortion Claims see Kidnap and Ransom/Extortion Coverage Part Declarations.

This Policy shall not be valid unless couniersigned by the insurer's duly authorized representative.

Q5/01/15

Date of Issue:

 

  

PE 00 HO02 03 0507

© 2007, The Harford

Countersigned by: Gyeumt  fasPay

Authorized Representative
Page 3 of 3

PLO009594

 
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 5 of 73

  

‘Lar
Harrrorp
PRIVATE CHOICE ENCORE“! POLICY
CRIME COVERAGE PART
DECLARATIONS

 

In return for the payment of the premium, and subject to all the terms of this Non-Liability Coverage Part, we
agree with you to provide the insurance stated in this Non-Liability Coverage Part.

ITEM:

4. Coverages, Limits of insurance and Retentions:
Insuring Agreements, Limits of Insurance and Retention Amounts shown below are Subject to all of the terms of

this Non-Liability Coverage Part that apply.

 

Limit(s) of Retention
. Insurance Amount(s)
insuring Agreements Forming Part of This Non-Liability Coverage Part

1. Employee Theft : $ 500,000 § 5,000
2. Depositors Forgery or Alteration $ 500,900 § 5,000
3. Inside The Premises - Money, Securities and Other Property $ 25,000 $ 1,000
4. Outside The Premises - Money, Securities and Other Property $ 25,000 $ 1,000
5. Computer and Funds Transfer Fraud $ 500,000 $ 5,000
$ 50,000 $ 0

6. Money Orders and Counterfeit Currency

2. Cancellation of Prior Insurance: By acceptance of this Non-Liability Coverage Part you give us notice
canceling prior policies or bonds numbered 42 KB 0256935-14 . The cancellation(s) is effective
at the time this Non-Liability Coverage Pari becomes effective.

3. Form Numbers of Endorsements Forming Part of This Non-Liability Coverage Part When Issued:
SEE FORM GU207 (SCHEDULE OF FORMS AND ENDORSEMENTS)

“PE 00 H1417 02 0507 © 2007, The Hartford Page 1 of 1
42 KB 0256935-15 5/01/15

PLOO9595
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 6 of 73

GU 207
ENDORSEMENT (8-78)

  

ae

This endorsement, effective on 5/04/15 al 12:01 A.M. standard time, forms a part of

Policy No. 42 KB 0256935-15 of the TWIN CITY FIRE INSURANCE CO.

ot
issued tO MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP. ote LA ‘

André A, Napoli, President

SCHEDULE OF FORMS AND ENDORSEMENTS
RNCONO2600 5/93 IN WITNESS PAGE

PEQOH55500 5/07 PRIVATE CHOICE ENCORE!! POLICY

PECOHO1302 5/0? DIRECTORS, OFFICERS AND ENTITY LIABILITY COVERAGE PART
PECOHO1401 5/07 EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
PEQOHO1503 6/08 FIDUCIARY LIABILITY COVERAGE PART

PEOOH11802 5/07 CRIME COVERAGE PART

rte ty

1 HGOOHO6801 2/12 CAP ON LOSSES FROM CERTIFIED ACTS Of TERRORISM

2  PEOQOHO1101 5/07 PERCENTAGE SHAREHOLDER EXCLUSION (DIRECTORS, OFFICERS AND
ENTITY LIABILITY)

3 PEOOHO7402 6/08 ADD SUBSIDIARY ENDORSEMENT

4 PEOOH18601 5/07 AMENDED DECLARATIONS - SPLIT PRIOR OR PENDING DATE FOR
EMPLOYMENT PRACTICES LIABILITY

5 PEQQH18701 5/07 AMENDED DECLARATIONS SPLIT PRIOR OR PENDING DATE FOR
DIRECTORS, OFFICERS AND ENTITY

6 PEQOH18891 5/07 AMENDED DECLARATIONS ~- SPLIT PRIOR OR PENDING DATE FOR
FIDUCIARY LIABILITY

7 PEOQOH27601 5/07 STATE AMENDATORY INCONSISTENCY ENDORSEMENT

8 PEOQ0HE62900 7/09 EMPLOYEE DATA PRIVACY LIABILITY ENDORSEMENT {EMPLOYMENT
PRACTICES LIABILITY)

9 PEOQOH68500 1/11 WORKPLACE BULLYING COVERAGE

10 PE19HO0401 10/11 MARYLAND AMENDATORY ENDORSEMENT

 

: a Ed. Date (04/02)
Gul 207 (6-78)

PLOO9596
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 7 of 73

 

GU 207

ENDORSEMENT (6-78)

This endorsement, effective on 9/01/15 at 12:01 A.M. Standard time, forms a part of
Policy No. 42 KB 0256935-15 of the TWIN CITY FIRE INSURANCE CO.

Issued {0 MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP. (Whe Lt ay
¢ a
ent

André A. Napoli, Presid

SCHEDULE OF FORMS AND ENDORSEMENTS
12 PEOOH70900 12/14 DECEPTION FRAUD ENDORSEMENT (CRIME COVERAGE PART)

12 PEQOHT1000 12/14 INCLUDE COVERAGE FOR VIRTUAL CURRENCY - SUBLIMITED
(CRIME COVERAGE PART}

13  HGOOHOC0901 7/08 AMEND MAILING ADDRESS FOR NOTICE ENDORSEMENT

14 PEOOHO8801 5/07 NUCLEAR LIABILITY EXCLUSION

HR19HO0304 8/09 MARYLAND CANCELLATION AND NONRENEWAL ENDORSEMENT

 

HGOOHOS602 2/12 CONFIRMATION OF ACCEPTANCE OF CERTIFIED ACTS OF TERRORISM

HROOHO9300 2/07 PRODUCER COMPENSATION NOTICE

 

| a$ Ed. Date (04/02)
GU 207 6-78)

PLO09597
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 8 of 73

PRIVATE CHOICE ENCORE"! POLICY

ICE: THE LIABILITY COVERAGE PARTS SCHEDULED IN ITEM § OF THE DECLARATIONS PROVIDE CLAIMS
E COVERAGE. EXCEPT AS OTHERWISE SPECIFIED HEREIN, COVERAGE APPLIES ONLY TO A CLAIM
FIRST MADE AGAINST THE INSUREDS DURING THE POLICY PERIOD AND PAYMENT OF DEFENSE COSTS
REDUCE THE LIMIT OF LIABILITY. NOTICE OF A CLAIM MUST BE GIVEN TO THE INSURER AS SOON AS
PRACTICABLE AFTER A NOTICE MANAGER BECOMES AWARE OF SUCH CLAIM, BUT IN NO EVENT LATER
THAN SIXTY (60) CALENDAR DAYS AFTER THE TERMINATION OF THE POLICY PERIOD, OR ANY EXTENDED
REPORTING PERIOD, PLEASE READ THE POLICY CAREFULLY AND DISCUSS THE COVERAGE WITH YOUR

INSURANCE AGENT OR BROKER.

 

in consideration of the payment of the premium, the insurer and the Insureds agree as follows:
COMMON TERMS AND CONDITIONS

I. TERMS AND CONDITIONS

(A) All Coverage Parts inciuded in this Policy are subject to the following Common Terms and Conditions. If any
provision in these Common Terms and Conditions is inconsistent or in conflict with the terms and conditions of
any Coverage Part, the terms and conditions of such Coverage Part shall control for purposes of (hat Coverage

Pan.

(B) Except as otherwise provided by specific reference to other Coverage Parts, the terms and conditions of each
Coverage Part shall apply only to such Coverage Part.

fl. COMMON DEFINITIONS
The following terms, whether used in the singular or plural, shall have the meanings specified below:
2 {A) “Affiliate” means any insurance company controlling, controlled by or under common control with the Insurer.

(B) “Application” means: the application for this Policy, including any materials or information submitted therewith
or made available to the Insurer during the underwriting process, which application shall be on file with the
Insurer, or the application for any policy in an uninterrupted series of policies issued by the Insurer or any
insurance company controlling, controlled by or under common control with the Insurer of which this Policy is a
renewal or replacement. Such Application shall be deemed a part of this Policy and attached hereto.

{C}) “Claim” shall have the meaning specified for such term in each Coverage Part.

(D}) “Controlied Partnership" means a limited partnership in which and so long as the Named Entity owns or controis,
directly or indirectly, more than 50% of the limited partnership interest and an Insured Entity is the sole general

partner.

{E) “Debtor in Possession” means a “debtor in possession” as such term is defined in Chapter 11 of the United
States Bankrupicy Code as well as any equivalent status under any similar law.

(F}) “Defense Costs" means reasonable and necessary legal fees and expenses incurred in the investigation,
defense or appeal of a Claim. Defense Costs shal! include the costs of appeal, attachment or similar bonds,
provided that the Insurer shall have no obligation to furnish such bonds. Defense Costs shall not inciude
salaries, wages, remuneration, overhead or benefit expenses associated with any Insureds.

(G) “Domestic Partner” means any natural person qualifying as a domestic partner under the provisions of any
applicable federal, state or Jocal law.

H) “Employee” means any natural person while such person was or is a(n):
ploy p

 

PE 00 H555 00 0507 © 2007, The Hartford Page 1 of 10
42 KB 0256935-15 5/01/19

PLOO09598
 

(I)
(J)

(K)

(L)

(M)

 

(N)

(O}

(P)

(Q)

(R)

 

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 9 of 73

(1) employee of an Insured Entity including any part time, seasona!, temporary, leased, or loaned employee;
or

{2) volunteer with an Insured Entity.

However, this definition of Employee shall hereby expressly not apply for purposes of the Non-Liability
Coverage Parts.

“ERISA” means the Employee Retirement Income Security Act of 1974.
“Financial Insolvency” means the status of an Insured Entity as a result of:

(1) the appointment of any conservator, liquidator, receiver, rehabilitator, trustee, or similar official to control,
supervise, manage or liquidate such Insured Entity; or

(2) such Insured Entity becoming a Debtor in Possession.

“Insured Entity” means:

(1) the Named Entity; or

(2) any Subsidiary.

Insured Entity shall include any such entity as a Debtor in Possession.

insured Entity shall also include any such entity in its capacity as a general partner of a Controlled Partnership.
“Insured Person” shall have the meaning specified for such term in each Caverage Pant.

“Insureds” shail have the meaning specified for such term in each Coverage Part.

“Interrelated Wrongful Acts” means Wrongful Acts that have as a common nexus any fact, circumstance,
situation, event, transaction, goal, motive, methadology, or cause or series of causally connected facts,
circumstances, situations, events, transactions, goals, motives, methodologies ar causes.

“Liability Coverage Part” means the Directors, Officers and Entity Liability, Employment Practices Liability,
Fiduciary Liability and Miscellaneous Professional Liability Coverage Parts, if included in ITEM 5 of the

Declarations,
“Loss” shall have the meaning specified for such term in each Coverage Part.
“Manager” means any natural person while such person was or is a(n):

(1) duly elected or appointed director, officer, member of the board of managers or management committee
member of an Insured Entity;

(2) Employee in his/her capacity as legal counsel to an Insured Entity; or

(3) executive of an insured Entity created outside the United States of America to the extent that such
executive holds a position equivalent to those described in (1) or (2).

However, this definition of Manager shall hereby expressly not apply for the purposes of the Kidnap and
Ransom/Extortion Coverage Part.

"Named Entity” means the entity named in ITEM 1 of the Declarations.

PE 00 H555 00 0507 © 2007, The Hartford Page 2 of 10

42 KB 0256935-15 5/01/15

PLOO9599
(S)

ru)

sey

Ne

ae

(U)

{V)

(W)

(x)

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 10 of 73

“Non-Liability Coverage Part" means the Crime and Kidnap and Ransom/Extortion Coverage Parts in ITEM
6 of the Declarations.

“Notice Managers” means the natural persons in the offices of the chief executive officer, chief financial
officer, general counsel or risk manager of an insured Entity.

“Policy Period" means the period from the Inception Date io the Expiration Date set forth in ITEM 3 of the
Declarations or any earlier cancellation date.

“Pollutants” means any solid, liquid, gaseous or thermal irritant, nuisance or contaminant, including, without
limitation, smoke, vapor, soot, fumes, acids, alkalies, chemicals, odors, noise, lead, oil or oil product, radiation,
asbestos or asbestos-containing product, waste and any electric, magnetic or electromagnetic field of any
frequency. Waste includes, without limitation, material to be recycled, reconditioned or reclaimed. Pollutants
also means any substance located anywhere in the worid identified on a list of hazardous substances issued by
any federal agency (including, nonexciusively, the Environmental Protection Agency) or any state, county,
municipality or locality or counterpan thereof, or any foreign equivalent thereof.

“Subsidiary” means any:

(1) corporation in which and so long as the Named Entity owns or controls, directly or indirectly, more than
50% of the outstanding securities representing the right to vote for the election of the board of directors of

such corporation;

(2) limited lability company in which and so long as the Named Entity owns or controls, directly or indirectly,
the right to elect, appoint or designate more than 50% of such entity's managers;

(3) a Controlled Partnership:

(4) corporation operated as a joint venture in which and so long as the Named Entity owns or controls,
directly or indirectly, exactly 50% of the issued and oulstanding voting stock and which, pursuant to a
written agreement with the owner(s) of the remaining issued and outstanding voting stock of such
corporation, the Named Entity solely controls the management and operation of such corporation; or

(5) foundation, charitable trust or political action cormmittee in which and so long as such entity or organization
is controlled by the Named Entity or any Subsidiary as defined (1) through (4) above.

However, this definition of Subsidiary shall hereby expressly not apply for purposes of the Miscellaneous
Professional Liability Coverage Part.

“Wrongful Act” shall have the meaning specified for such term in each Coverage Part.

COVERAGE EXTENSIONS

(A)

Spousai/Domestic Partner Liability Coverage

Coverage shall apply to the lawful spouse or Domestic Partner of an Insured Person for a Claim made
against such spouse or Domestic Partner, provided that:

(1) such Claim arises solely out of:

(a) such person’s status as the spouse or Domestic Partner of an Insured Person; or

(b) such spouse or Domestic Partner’s ownership of praperty soughi as recovery for a Wrongful Act;
(2) the Insured Person is named in such Claim together with the spouse or Domestic Partner, and

(3} coverage of the spouse or Domestic Partner shall be on the same terms and conditions, including any
applicable Retention, as apply to coverage of the Insured Person for such Claim.

PE 00 H555 00 0507 © 2007, The Hartford Page 3 of 10

42 KB 0256935-15 5/01/15

PLOO9600
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 11 of 73

No coverage shall apply to any Claim for a Wrongful Act of such spouse or Domestic Partner.

Estates and Legal Representatives

 

in ihe event of the death, incapacity or bankruptcy of an Insured Person, any Claim made against the estate,
heirs, legal representatives or assigns of such Insured Person for a Wrongful Act of such Insured Person
shall be deemed ta be a Claim made against such Insured Person. No coverage shall apply to any Claim for
a Wrongful Act of such estate, heirs, legal representatives or assigns.

IV. CIMIT OF LIABILITY

Solely with respect to al! Liability Coverage Parts:

(A) The Limit of Liability for each Coverage Part in ITEM 5 of the Declarations shall be the maximum aggregate
amount that the Insurer shall pay under such Coverage Part for afl Loss from all Claims covered under such

Coverage Pant.

{B) Notwithstanding the above, if a Combined Aggregate Limit of Liability For All Coverage Parts is included in
ITEM 5 of the Declarations, then:

(1) such single Limit of Liability shall be the maximum aggregate amount that the Insurer shall pay for all
Loss from all Claims covered under all included Coverage Paris combined: and

(2) any amount Specified as a Limit of Liability for any individual Coverage Part in ITEM 5 of the Declarations
shall be subject to, part of, and not in addition to, the amount Stated as the Combined Aggregate Limit of

Liability For All Coverage Parts.

If any Limit of Liability is exhausted, the premium for this Policy shall be deemed fully earned,

ane cosTs
Solely with respect to all Liability Coverage Parts:

(A) Defense Costs shall be part of, and not in addition to, each applicable Limit of Liability. Payment of Defense
Costs by the insurer shall reduce each Limit of Liability.

(B) Notwithstanding the above, if Defense Outside the Limit of Liability is included in ITEM 5 of the Dectiarations,
then payment of Defense Costs shall be in addition to any applicable Limit of Liability, provided that:

(1) if a Limit of Liability is specified for any individual Coverage Part in ITEM 5 of the Declarations, then the
maximum aggregate amount that the Insurer shall pay for all Defense Costs from ai! Claims covered
under such Coverage Part Shall be 50% of such Limit of Liability; provided, however, that if the Additional
Fiduciary Liability Coverage Part Defense Outside the Limit of Liability option is selected, the amount the
Insurer shali pay for all Defense Costs from alf Claims covered under the Fiduciary Liability Coverage

Part shall be 100% of such Limit of Liability;

(2) if a Combined Aggregate Limit of Liability For All Coverage Parts is included in ITEM 5 of the

Declarations, then:

(a) the single maximum aggregate amount that the Insurer shall pay for all Defense Costs from all
Claims covered under all included Coverage Parts combined shall be 50% of such Limit of Liability;
and

{b) any amount of Defense Costs available for any individual Coverage Part shail be subject to, part of,
and not in addition to, the single maximum amount of Defense Costs available for all included

2 Coverage Parts combined specified in (a) above; and
PE 00 H555 00 0507 © 2007, The Hartford Page 4 of 10
42 KB 0256935-15 5/01/15

PLOO9601
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 12 of 73

(3) if the amount available for Defense Costs in (1) or (2) above is exhausted by the payment of Defense
Costs, ihen Defense Costs shail be paid by the Insurer out of any remaining applicable Limit of Liability
until the exhaustion of the applicable Limit of Liability.

 

RETENTION
Solely with respect to all Liability Coverage Parts:

(A) The insurer shall pay Loss in excess of the Retention applicable to each Claim as specified in ITEM 5§ of the
Declarations.

(B) All Retentions shall be borne by the insureds at their own risk; they shall not be insured.

(C) Any Defense Costs incurred by the insurer shall apply to the Retention. The insureds shall reimburse the
insurer upon request for any amounts paid regarding a Claim that are within the applicable Retention for such

Claim.

(D) if a Claim is covered under more than one Coverage Part, the applicable Retention for each Coverage Pant
shall be applied separately to such Claim, provided that the maximum Retention applied to such Claim shall
not exceed the highest of such applicable Retentions.

{E) No Retention shall apply to Loss incurred by any Insured Person that an Insured Entity is not permitted by
common or statutory jaw to indemnify, or is permitted or required to indemnify, but is nol able to do so by
reason of Financial Insoivency.

(F) lf an Insured Entity is permitted or required by common or statutory law to indemnify an Insured Person for
any Loss, or to advance Defense Costs on their behalf, and does not do so other than because of Financial
insolvency, then such insured Entity and the Named Entity shall reimburse and hold harmless the Insurer for
the Insurer's payment or advancement of such Loss up to the amount of the Retention that would have applied
if such indemnification had been made.

ihe

(G) If a Subsidiary is unable to indemnify an insured Person for any Loss, or to advance Defense Costs on their
behalf, because of Financial Insolvency, then the Named Entity shall reimburse and hold harmless the
Insurer for the Insurer's payment or advancement of such Loss up to the amount of the applicable Retention
that would have applied if such indemnification had been made.

Vil. DEFENSE AND SETTLEMENT

Solely with respect to those Liability Coverage Parts other than the Miscellaneous Professional Liability Coverage
Part:

(A) The Insurer shall have the right and duty to defend any Claim for which the Insureds give notice to the Insurer,
even if such Claim is groundless, false or fraudulent. The Insurer may make any investigation it deems

appropriate.
(8) The Insurer's duty to defend any Claim shall cease upon exhaustion of any applicable Limit of Liability.

Notwithstanding the above, if Defense Outside the Limit of Liability is included in ITEM 5 of the Declarations,
then the Insurer's duty to defend any Claim shall cease upon exhaustion of the maximum aggregate amount of
Defense Costs available under Section V. DEFENSE COSTS, and any applicable Limit of Liability.

(C) The Insureds shall not admit nor assume any liability, enter into any settlement agreement, stipulate to any
judgment, or incur any Defense Costs regarding any Claim without the prior written consent of the Insurer,
such consent not to be unreasonably withheld. The Insurer shali not be liable for any admission, assumption,
settlement, stipulation, or Defense Costs to which it has not consented.

2
PE 00 H555 00 0507 © 2007, The Hartford Page 5 of 10
42 KB 0256935-15 5/01/15

PLOO9602
 

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 13 of 73

(D) The Insurer may, with the written consent of the Insureds, settle any Claim for a monetary amount that the

Insurer deems reasonable.

(E) Notwithstanding the above, if Defense Outside the Limit of Liability is included in ITEM 5 of the Declarations,

{F)

ihen the Insurer may settle any Claim for a monetary amount that the insurer deems reasonable and the
consent of the Insureds shall not be required to settle a Claim.

The insureds shall give to the Insurer all information and cooperation as the Insurer may reasonably request.

VIL. NOTICE OF CLAIM

Solely with respect to all Liability Coverage Parts:

(A)

(B)

As a Condition precedent to coverage under this Policy, the insureds shall give the Insurer written notice of any
Claim as soon as practicable after a Notice Manager becomes aware of such Claim, but in no event later than
sixty (60) calendar days after the termination of the Policy Period, or any Extended Reporting Period as
described in Section IX. Such notice shal! specify the Coverage Part under which notice is being given.

if, during the Policy Period, the Insureds become aware of a Wrongful Act that may reasonably be expected
to give rise to a Claim, and, if written notice of such Wrongful Act is given to the Insurer during the Policy
Period, including the reasons for anticipating such a Claim, the nature and date of the Wrongful Act, the
identity of the Insureds allegedly involved, the alleged injuries or damages sustained, the names of potential
claimants, and the manner in which the Insureds first became aware of the Wrongful Act, then any Claim
subsequently arising from such Wrongful Act shall be deemed to be a Claim first made during the Policy

Period on the date that the Insurer receives the above notice.

IX. EXTENDED REPORTING PERIOD

Solely with respect to all Liability Coverage Parts:

Day if any Liability Coverage Part is cancelled or non-renewed for any reason other than non-payment of

X.

(B)

(C)

(D)

(E)

(F)

premium, the Insureds shail have the right to elect an extension of time to report Claims under such Liability
Coverage Part (the “Extended Reparting Period’).

To elect the Extended Reporting Period, the Insureds shall send a written notice of election of the Extended
Reporting Period to the Insurer together with the premium therefor. The right to elect the Extended Reporting
Period shail end unless the Insurer receives such notice and premium within sixty (60) days of cancellation or
non-renewal. There shall be no right to elect the Extended Reporting Period after such time.

The premium for the Extended Reporting Period shall be that percentage specified in ITEM 7 of the
Declarations of the sum of the original annual premium plus the annualized amount of any additional premium
charged by the Insurer during the Policy Period. Such premium shall be deemed fully earned at the inception

of the Extended Reporting Period.

The Extended Reporting Period shall be for the duration specified in ITEM 7 of the Declaratians following the
end of the Policy Period.
Coverage during the Extended Reporting Period shall apply to Claims made for Wrongful Acts occurring prior

to the earlier of the end of the Policy Period or the time of any transaction described in Section XIV.
CHANGES IN EXPOSURE, (B) Takeover of Named Entity. No coverage shall apply for any Wrongful Act

occurring after such time.

There {s no separate or additional Limit of Liability for any Extended Reporting Period.

INTERRELATIONSHIP OF CLAIMS

ss Solely with respect to ail Liability Coverage Parts:

PE 00 H555 00 0507

© 2007, The Hartford Page 6 of 10
42 KB 0256935-15 5/01/15

PLOO9603
 

Xi.

Xil.

XIV,

 

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 14 of 73

Ail Claims based upon, arising from or in any way related to the same Wrongful Act or interrelated Wrongful
Acts shall be deemed to be a single Claim for all purposes under this Policy first made on the earliest date that:

any of such Claims was first made, regardless of whether such date is before or during the Policy Period;

(B) notice of any Wrongful Act described above was given to the Insurer under this Policy pursuant to Section VIII.
NOTICE OF CLAIM (B); or

(C) notice of any Wrongful Act described above was given under any prior insurance policy.

ALLOCATION

Solely with respect to all Liability Coverage Parts other than the Miscellaneous Professional Liability Coverage
Part:

Where Insureds who are afforded coverage for a Claim incur an amount consisting of both Loss that is covered by
this Policy and aiso loss that is not covered by this Policy because such Claim includes both covered and uncovered
matters or covered and uncovered parties, then coverage shall apply as follows:

(A) 100% of Defense Costs shall be allocated to covered Loss; and

(B) Loss other than Defense Costs shall be allocated between covered Loss and non-covered loss based upon
the relative legal exposure of all parties to such matters.

OTHER INSURANCE

If Loss arising from any Claim is insured under any other valid and collectible policy or policies, then this Policy
shall apply only in excess of the amount of any deductibles, retentions and limits of lability under such other policy
or policies, whether such other policy or policies are stated to be primary, contributory, excess, contingent or
otherwise, unless such other insurance is written Specifically excess of this Policy by reference in such other policy
of policies to this Policy's Policy Number.

CANCELLATION

(A) The Insurer may cancel this Policy for non-payment of premium by sending not less than 10 days notice to the
Named Entity. This Policy may not otherwise be cancelled by the Insurer.

(B) Except as provided in Section XIV. CHANGES IN EXPOSURE, (B) Takeover of Named Entity, the Insureds
may cancel this Policy by sending written notice of cancellation to the Insurer. Such notice shail be effective
upon receipt by the Insurer unless a later cancellation time is specified therein.

(C) !f the Insurer cancels this Policy, unearned premium shall be calculated on a pro rata basis. If the Insureds
cancel this Policy, unearned premium shall be calculated at the Insurer's customary short rates, Payment of
any uneamed premium shall not be a condition precedent to the effectiveness of a cancellation. The Insurer
shali make payment of any unearmmed premium as soon as practicable.

CHANGES IN EXPOSURE

Solely with respect to all Liability Coverage Parts:

(A) Mergers and New Subsidiaries
if, before or during the Policy Period, any Insured Entity:

(1) merges with another entity such that the Insured Entity is the surviving entity; or

{2) acquires or creates a Subsidiary,

PE 00 H555 00 0507 © 2007, The Hartford Page 7 of 10

42 KB 0256935-15 5/01/15
PLOO9604
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 15 of 73

then such merged, acquired or created entity and its subsidiaries, managers, directors, officers, and employees
shali be Insureds to the extent such entities and persons would otherwise qualify as Insureds under the
Liability Coverage Parts, but only for a Wrongful Act occurring after such merger, acquisition or creation. No
» coverage shall be available for any Wrongful Act of such Insureds occurring before such merger, acquisition
or creation, or for any interrelated Wrongful Acts thereto.

if the fair value of the assets of any newly merged, acquired or created entity exceed 25% of the total assets of
the Named Entity as reflected in its most recent consolidated audited financial statements prior to such
merger, acquisition or creation, the Insureds shall give the Insurer full details of the transaction in writing as
soon as practicable and the Insurer shall be entitled to impose such additional terms, conditions, and premium
as the Insurer, in its absolute discretion, chooses. There shall be no coverage under the Liability Coverage
Parts for any newly merged, acquired or created entity or any of its subsidiaries, managers, directors, officers,
or employees unless the Insureds comply with the terms of this provision.

(B) Takeover of Named Entity

If, during the Policy Period:

(1) the Named Entity merges into or consolidates with another entity such that the Named Entity is not the
surviving entity; or

(2) more than 50% of the securities representing the right to vote for the Named Entity’s board of directors or
managers is acquired by another person or entity, group of persons or entities, or persons and entities
acting in concert,

then coverage shall continue under the Liability Coverage Parts, but only for a Wrongful Act occurring before

any such transaction. No coverage shall be available for any Wrongful Act occurring after such transaction.
Upon such transaction, this Policy shall not be cancelled and the entire prernium for this Policy shail be

deemed fully eamed.

The insureds shall give the Insurer written notice of such transaction as soon as practicable, but not later than
ninety (90) days after the effective date of such transaction.

Saste,
Sfeearren,
ey

(C) Loss of Subsidiary Status

If, before or during the Policy Period, any entity ceases to be a Subsidiary, then coverage shall be available
under the Liability Coverage Parts for such Subsidiary and its Insured Persons, but only for a Wrongful
Act of such insureds occurring before such transaction. No coverage shall be available for any Wrongful Act

of such {insureds occurring after such transaction.

XV. SUBROGATION

The Insurer shall be subrogated to all of the Insureds’ rights of recovery regarding any payment of Loss by the
insurer under this Policy. The Insureds shall execute all papers required and do everything necessary to secure and
preserve such rights, including the execution of any documents necessary lo enable the Insurer to effectively bring
suit in the name of the insureds, The Insureds shall do nothing to prejudice the insurers position or any potential

or actual rights of recovery.
XVE, APPLICATION

(A) The Insureds represent that the declarations and statements contained in the Application are true, accurate
and complete. This Policy is issued in reliance upon the Application.

(B) ff the Application contains intentional misrepresentations or misrepresentations that materially affect the
acceptance of the risk by the Insurer:

PE 00 H§55 00 0507 © 2007, The Hartford
42 KB 0256935-15 5/01/15

Page 8 of 10

PLOOS605
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 16 of 73

(1) For the purpose of determining coverage under all Coverage Parts other than the Directors, Officers and
Entity Liability Coverage Part, no coverage shall be afforded under this Policy for any Insureds who knew
on the inception Date of this Policy of the facts that were so misrepresented, provided that:

 

(a) knowledge possessed by any Insured Person shall not be imputed to any other Insured Person: and

(b} knowledge possessed by any chief executive officer, general counsel, or chief financial officer of the
Named Entity, or anyone signing the Application, shall be imputed to all Insured Entities. No other
person's knowledge shail be imputed to an Insured Entity.

(2} For the purpose of determining coverage under the Directors, Officers and Entity Liability Coverage Part,
no coverage shall be afforded under this Policy for:

(a) any Insured Persons, under Insuring Agreement (A), who knew as of the Inception Date of this Policy the
facts that were so misrepresented in the Application, provided, however, that knowledge possessed by
any Insured Person shall not be imputed to any other Insured Person. This shall be the Insurer's
sole remedy under this Insuring Agreement (A). Under no circumstances shall the Insurer be entitled to
rescind this Insuring Agreement (A).

(b) an Insured Entity, under Insuring Agreement (B), to the extent it indemnifies any Insured Person
referenced in subparagraph (2)(a), above, and

(c) an Insured Entity, under (Insuring Agreements (C) and (D), if any chief executive officer, general counsel,
or chief financial officer of the Named Entity, or anyone signing the Application, knew as of the Inception
Date of this Policy the facts thal were so misrepresented in the Application.
XVI. ACTION AGAINST THE INSURER

Solely with respect to all Liability Coverage Parts:

 

(A) No action shall be taken against the Insurer unless there shall have been full compliance with all the terms and
conditions of this Policy.

{B) No person or organization shall have any right under this Policy to join the Insurer as a party to any Claim
against the Insureds nor shall the Insurer be impleaded by the Insureds in any such Claim.

Solely with respect to the Crime Coverage Part:

tA) No legal action shall be taken against the Insurer involving loss unless the Insured has complied with all the
terms of this Policy; and

(B) No legal action shall be taken against the Insurer involving loss until ninety (90) days after the Insured has filed
proof of loss with us; and

(C) No legal action shall be taken against the Insurer involving foss unless such action is brought within two (2)
years from the date that the Insured discovers such loss.

Solely with respect to the Kidnap And Ransom/Extortion Coverage Part.

No suit, action or proceeding for recavery of any claim under this Policy shall be sustainable in any court of law,
equity or other tribunal unless all the requirements of this Policy shall have been complied with and the same be
commenced within twenty-four (24) months after a claim for actual fass or expenses has been reported to the

Insurer by the Insured.
XVI ASSIGNMENT

sBassignment of interest under this Policy shall not bind the Insurer without its consent as specified in a written
endorsement issued by the Insurer to form a pant of this Policy.
PE 00 H555 00 0507 © 2007, The Hartford Page 9 of 10
42 KB 0256935-15 5/01/15

PLOO9606
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 17 of 73

XIX. BANKRUPTCY OR INSOLVENCY

Bankruptcy or insolvency of any insureds shail not relieve the Insurer of any of its obligations under this Policy.

 
 

” AUTHORIZATION OF NAMED ENTITY

The Named Entity shall act on behalf of all Insureds with respect to all matters under this Policy, including, without
limitation, giving and receiving of notices regarding Claims, canceilation, election of the Extended Reporting Period,
payment of premiums, receipt of any return premiums, and acceptance of any endorsements to this Policy.

XXI. CHANGES
This Policy shall not be changed or madified except in a written endorsement issued by the Insurer to form a part of
this Policy.

XXIL. ENTIRE AGREEMENT

This Policy, including the Declarations, Common Terms and Conditions, included Coverage Part(s), Application
and any written endorsements attached hereto, constitute the entire agreement between the Insureds and the

Insurer relating to this insurance.
XXIM. NOTICES

(A) All notices to the Insureds shail be sent to the Named Entity at the address specified in ITEM 1 of the
Declarations.

(B) All notices to the insurer shalt be sent to the address specified in ITEM 9 of the Declarations, Any such notice
shall be effective upon receipt by the Insurer at such address.
HEADINGS
The headings of the various sections of this Policy are intended for reference only and shall not be part of the terms
and conditions of coverage.
KRY. REFERENCES TO LAWS

(A) Wherever this Policy mentions any law, including, without limitation, any statute, Act or Code of the United
States of America, such mention shall be deemed to inciude all amendments of, and all rules or regulations
promulgated under, such law.

(B) Wherever this Policy mentions any law or laws, including, without limitation, any statute, Act or Code of the
United States of America, and such mention is fotlowed by the phrase “or any similar law’, such phrase shall be
deemed to include all similar Jaws of all jurisdictions throughout the world, including, without limitation, statutes
and any rules or regulations promulgated under such statutes as well as common law.

XXVI. COVERAGE TERRITORY

Coverage under this Policy applies worldwide.

PE 00 H555 00 0507 © 2007, The Hartford Page 10 of 10
42 KB 0256$935-15 5/91/15

PLOO9607
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 18 of 73

  

THE
Har reorp

 

ait
Qe

IN WITNESS WHERECF, the Company has caused this policy to be executed and attested, and if required by
state law, this policy shall not be valid unless countersigned by a duly authorized representative of the
Company.

TWIN CITY FIRE INSURANCE COMPANY .
HOME OFFICE - INDIANAPOLIS, INDIANA
ADMINISTRATIVE OFFICES - HARTFORD, CONNECTICUT
(A STOCK INSURANCE COMPANY MEMBER OF THE HARTFORD)

Lisa Levin, Secretary Douglas Elliot, President

BRN 00 Noz6 00 0893
ILBP 83 01 05 89 RN

42 KB 0256935-15 5/01/15

PLOOS608
 

(A)

{B)

(C)

{D)

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 19 of 73

DIRECTORS, OFFICERS AND ENTITY LIABILITY COVERAGE PART

INSURING AGREEMENTS

Insured Person Liability

The Insurer shall pay Loss on behalf of the Insured Persons resulting from an Insured Person Claim first
made against the Insured Persons during the Policy Period or Extended Reporting Period, if applicable, fora
Wrongful Act by the Insured Persons, except for Loss that an Insured Entity pays to or on behalf of the

insured Persons as indemnification.

Corporate Reimbursement

The tnsurer shall pay Loss on behalf of an Insured Entity that such Insured Entity has, to the extent
permitted or required by law, indemnified the Insured Persons resulting from an Insured Person Claim first
made against the Insured Persons during the Policy Period or Extended Reporting Period, if applicable, for a

Wrongful Act by the Insured Persons.

Entity Liability (Elective)

if Entity Liability Coverage is included in Item 5 of the Declarations, the Insurer shall pay Loss on behalf of an
insured Entity resulting from an Entity Claim first made against such Insured Entity during the Policy
Period or Extended Reporting Period, if applicable, for a Wrongful Act by an Insured Entity.

This Insuring Agreement shail be subject to the Entity Liabilily Coverage Retention and Prior or Pending Date
in Item § of the Declarations.

Derivative Demands

The insurer shall pay Investigation Costs on behalf of an Insured Entity that such Insured Entity incurs
resulting from a Derivative Demand first made during the Policy Period or Extended Reporting Period, if

applicable.
This {nsuring Agreement shall be subject to a Sublimit of Liability of $250,000. Such Sublimit of Liability shall
be the maximum aggregate amount that the Insurer shall pay under this insuring Agreement for ail Loss from

all Claims covered under this Insuring Agreement. Such Sublimit of Liability shall be subject to, part of, and not
in addition to, the Limit of Liability applicable to this Liability Coverage Part. No Retention shail apply to this

Insuring Agreement.

i. DEFINITIONS

The following terms, whether used in the singular or plural, shail have the meanings specified below:

(A)

(8)

 

“Claim” means any:
(1) Insured Person Claim,
(2) Entity Claim: or

(3) Derivative Demand.

“Derivative Action” means any civil proceeding against a Manager for a Wrongful Act of such Manager
made on behalf of, or in the name or the right of, an Insured Entity by any security holders of such Insured
Entity, in their capacity as such, if such proceeding is made without the assistance, participation or solicitation

of any Manager.

PE 00 H013 02 0507 © 2007, The Hartford Page 1 of 8

42 KB 0256935-15 5/01/15

PLOO9609
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 20 of 73

(C) “Derivative Demand” means any written demand by any security holders of an Insured Entity, in their
capacity as such, upon the board of directors or managers of such Insured Entity to bring a civil proceeding
against a Manager for a Wrongful Act of such Manager if such demand is made without the assistance,
participation or solicitation of any Manager. A Derivative Demand shall be deemed commenced by the receipt

of such demand.

 

(D) “Entity Claim” means any:
(1) written demand for monetary damages or other civil relief commenced by the receipt of such demand;

(2) civil proceeding, including an arbitration or other alternative dispute proceeding, commenced by the
service of a complaint, filing of a demand for arbitration, or similar pleading; or

(3) criminal proceeding commenced by the return of an indictment, or formal administrative or regulatory
proceeding commenced by the filing of a notice of charges, or similar document;

against an Insured Entity.

“Entity Claim” also means a written request to an Insured Entity to toll or waive a Statute of limitations
regarding a potential Entity Claim as described above. Such Claim shall be commenced by the receipt of such

request.
{E) “insured Person” means any:
(1) Manager: or
(2) Employee.
{(F) “Insured Person Claim” means any:
» (1) written demand for monetary damages or other civil relief commenced by the receipt of such demand;

(2) civil proceeding, including an arbitration or other alternative dispute proceeding, commenced by the
service of a complaint, filing of a demand for arbitration, or similar pleading; or

(3) criminal proceeding commenced by the retum of an indictment, or formal administrative or regulatory
proceeding commenced by the filing of a notice of charges, or similar document;

against an insured Person.

“Insured Person Claim” also means a formal civil, criminal, administrative, or regulatory investigation
commenced by the service upon or other receipt by an Insured Person of a written notice from an
investigating authority specifically identifying such Insured Person as a target individual against whom formal
charges may be commenced.

“Insured Person Claim” also means a written request to an Insured Person to toll or waive a statute of
limitations regarding a potential insured Person Claim as described above. Such Claim shall be commenced

by the receipt of such request.
(G) “Insured(s)” means any:

(1) Insured Entity; or

(2) Insured Person.

_a,(H) “Investigation Costs” means reasonable and necessary expenses incurred in the investigation and evaluation
% of a Derivative Demand by an Insured Entity, including its board of directors, board of managers, or any

PE 00 H013 02 0507 © 2007, The Hartford Page 2 of 8
42 KB 0256935-15 5/01/15

PLO009610
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 21 of 73

committee thereof, provided that Investigation Costs shall not include salaries, wages, remuneration,
overhead or benefit expenses associated with any Insureds.

“Loss” means the amount that the Insureds are legally liable to pay soiely as a result of a Claim covered by
this Liability Coverage Part, including Defense Costs, compensatory damages, settlement amounts, pre- and
post-judgment interest, costs awarded pursuant to judgments, and, regarding Insuring Agreement (D),

investigation Costs.

 

Loss also includes punitive and exemplary damages, and the multiple portion of any multiplied damage award.

However, Loss shail not include:
(1) taxes, fines or penalties imposed by law;

(2) non-monetary retief;

(3) any other matters uninsurable pursuant to any applicable law; provided, however, that with respect to
punitive, exemplary, multiple or liquidated damages, the insurability of such damages shall be govemed
by the internal laws of any applicable jurisdiction that most favors coverage of such damages.

(J) “Outside Capacity” means service by an Insured Person as a director, officer, trustee, regent, governor or
equivalent executive of an Outside Entity with the knowledge and consent of or at the request of an Insured

Entity.
(K) “Outside Entity” means any:

(1} not-for-profit corporation, community chest, fund or foundation that is exempt from federal income tax as
an organization described in Section 501 (c)(3) of the internal Revenue Code of 1986,

2 (2) entity organized for a religious or charitable purpose under any not-for-profit statute, or

(3) entity listed as an Outside Entity in a written endorsement issued by the Insurer to form a part of this
Policy,

that is not an Insured Entity.

{L) “Sarbanes-Oxley Whistle-blowing” means the lawful act of a Manager, in which such Manager provides
information, causes information to be provided, or otherwise assists in an investigation regarding any conduct

which the Manager reasonably believes constitutes a violation:

(1) of any rule or regulation of the Securities and Exchange Commission, or

(2) any provision of Federal, state or foreign law relating to fraud against shareholders,
when the information or assistance is provided to, or the investigation is conducted by:
(a) a Federal, state or foreign reguiatory or law enforcement agency,

(b) any Member of Congress or any committee of Congress; or

(c) a person with supervisory authority over the Manager (or such other person working for the employer who
has the authority to investigate, discover, or terminate misconduct),

(M) “Wrongful Act” means any actual or alleged:

(1) error, misstatement, misleading statement, act, omission, neglect, or breach of duty committed by an
Insured Person in their capacity as such or in their Outside Capacity, or, with regard to Insuring

Agreement (C) an Insured Entity; or
PE 00 H013 02 0507 © 2007, The Hartford Page 3 of 8

42 KB 0256935-15 5/01/15

(led

PLOQ09611
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 22 of 73

(2) maiter claimed against an Insured Person, solely by reason of their serving in such capacity, including
service in an Outside Capacity.

r “NCOVERAGE EXTENSION FOR OUTSIDE OIRECTORSHIP LIABILITY

IV.

Subject to the terms and conditions of this Policy and Liability Coverage Part, coverage is afforded for Loss
resulting from any Insured Person Claim against an Insured Person for a Wrongful Act in an Outside Capacity.
Such coverage shall be specifically excess of any indemnily and insurance available from or provided by the
Outside Entity. Payment by the Insurer or any Affiliate under any other insurance policy as a result of such Claim
shall reduce, by the amount of such payment, the Insurer's Limit of Liability available under this Policy for such

Claim.

EXCLUSIONS APPLICABLE TO ALL INSURING AGREEMENTS

The insurer shall not pay Loss:

(A)

(B)

(C)

(D)

 

>
PE 00 H013 02 0507 © 2007, The Hartford Page 4 of 8
42 KB 0256935-15 5/01/15

(E)

(F)

for bodily injury, sickness, disease, emotional distress, mental anguish, or death of any person, or damage to or
destruction of any tangible property, including loss of use or diminution of value thereof;

in connéction with any Claim based upon, arising from, or in any way related to any prior or pending demand,
suit of proceeding against any Insureds as of the applicable Prior or Pending Date in Item 5 of the Declarations
or the Same or any substantially similar fact, circumstance or situation underlying or alleged in such demand,
suit or proceeding;

in connection with any Claim based upon, arising from, or in any way related to any fact, circumstance,
situation or Wrongful Act that, before the Inception Date in Hem 3 of the Declarations, was the subject of any
notice given under any other directors and officers, management liability, or similar insurance policy:

in connection with any Claim based upon, arising from, or in any way related to any:

(1) actual or alleged discharge, dispersal, release, or escape of Pollutants, or any threat of such discharge,
dispersal, release or escape; or

(2) direction, request or voluntary decision to test for, abate, monitor, clean up, remove, contain, treat, detoxify or
neutralize Pollutants;

in connection with any Claim based upon, arising from, or in any way related to any:

(1) claims for unpaid wages (including overtime pay), workers’ compensation benefits, unemployment
compensation, disability benefits, improper payroll deductions, improper employee classification, failure to
maintain accurate time records, failure to grant meal and rest periods, ar social security benefits; or

(2) actual or alleged violation of the Fair Labor Standards Act, Equal Pay Act, Worker Adjustment and Retraining
Notification Act, the Consolidated Omnibus Budget Reconciliation Act of 1985, or any similar law;

in connection with any Claim based upon, arising from, or in any way related to the rendering of, or failure to
render, any professional services for others, including, without limitation, services performed by the Insureds for or
on behalf of a customer or client,

Exclusions (0), (E) and (F) above shall not apply to the partion of Loss directly resulting from: (i) a civil
proceeding brought by a security holder of an Insured Entity, in their capacity as such, that is brought and
maintained without the solicitalion, assistance, or active pariicipation of any insured Entity or Manager; or (ji)
a Derivative Action or a Derivative Demand.

in connection with any Claim based upon, arising from, or in any way related to any actual or alleged violation of
ERISA of any similar law,

PLO009612
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 23 of 73

(H) in connection with any Claim brought or maintained by or on behalf of any insureds (in any Capacity) or any
security holder of an Insured Entity, provided that this exclusion shall not apply to the portion of Loss directly

resulting from:

 

(1) a civil proceeding by a security holder of an Insured Entity, in their capacity as such, that is brought and
maintained without the solicilation, assistance, or active participation of any Insured Entity or Manager,

(2) a Derivative Action or a Derivative Demand;

(Sarbanes-Oxley Whistle-biowing alone shall not be deemed Solicitation, assistance or participation for
purposes of paragraphs (1) and (2) above.)

(3) an Insured Person Claim by or on behalf of an Employee who is not a past or present Manager if such Claim
is made without the assistance, participation or solicitation of any Manager,

(4) an Insured Person Claim by or on behalf of a Manager for wrongful termination of such Manager,

(8) a civil proceeding by or on behalf of a former Manager who has not served in such capacity for at least three
years prior to such Claim being made, provided that such Claim is made without the assistance, participation or
solicitation of any current Manager or any former Manager who has Served in such capacity during the three

years prior to such Claim being made;

a civil proceeding by or on behalf of an Insured Person for contribution or indemnification if such Claim directly

(6)
results from a Claim that is otherwise covered under this Liability Coverage Part;

(7) an insured Person Claim brought and maintained in a jurisdiction outside the United States of America,
Canada, Australia or any other common law country (including territories thereof) by a Manager due to a
pleading requirement of such jurisdiction; or

2 (8) a civil proceeding by any bankruptcy trustee, examiner, receiver, liquidator or rehabilitator (or any assignee
BS thereof).

(/) of an Insured Person based upon, arising from, or in any way related to such Insured Person's service, at any
lime, as a director, officer, trustee, regent, govemor or equivalent executive or as an employee of any entity other °
than an Insured Entity even if such service is at the direction or request of such tnsured Entity, provided that this
exclusion shall not apply to coverage afforded under Section Ill. of this Liability Coverage Part for a Claim for a

Wrongful Act by an insured Person while serving in an Outside Capacity;

in connection with any Claim by or on behalf of any Outside Entity upon which an insured Person is serving
or has served in an Outside Capacity, or any past or present director, officer, trustee, regent, governor or
equivalent executive of such Outside Entity, provided that this exclusion shal} not apply to the portion of Loss

directly resulting from:

(J)

(1} a derivative action made on behalf of an Outside Entity by any persons who are not:
{a) Insured Persons; or
{b) directors, officers, trustees, regents, governors or equivalent executives of the Outside Entity,
and who make such Claim without the solicitation, assistance or participation of any such persons; or
(2) a civil proceeding brought and maintained by any:

(a) Insured Persons; or
8 (b) directors, officers, trustees, regents, governors or equivalent executives of an Outside Entity,
PE 00 H013 02 0507

42 KB 0256935-15 5/01/15

© 2007, The Hartford Page § of 8

PLO009613
XK)

Vv.

 

(L)

(M)

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 24 of 73

for contribution or indemnification if such Claim directly results from a Claim that is otherwise covered
under this Liability Coverage Part;

in connection with any Claim based upon, arising from, or in any way related to any public listing or offering of
securities of an Insured Entity or the purchase or safe of such securities subsequent to such public listing or
offering; provided that this exclusion shall not apply to that portian of Loss directly resulting from:

{1) a Wrongful Act in any private placement of an Insured Entity’s securifies exempted from the registration
requirements of the Securities Act of 1933; or

(2) a civil proceeding brought and maintained by any security holders of an Insured Entity for the failure of
the Insured Entity to undertake or complete an initial public offering or sale of securities of such Insured

Entity;

of an Insured, based upon, arising from, or in any way related to the gaining of any personal profil, remuneration
or advantage {o which such Insured is not legally entitled if a judgment or other final adjudication establishes
that such a gain did occur; or

of an Insured, based upon, arising from, or in any way related to any criminal or deliberately fraudulent act or
omission or any willful violation of faw by such Insured if a judgment or other final adjudication establishes such an
aci, omission or violation; provided, however, that this exclusion shail only apply to Insured Entities under Insuring
Agreement (C), if elected, if a past or present chief executive officer, chief financial officer or general counsel of
the Named Entity committed such an act, omission or willful violation.

Regarding exclusions (L) and (M) above: The Wrongful Act of an Insured shall not be imputed to any other
insured.

EXCLUSIONS APPLICABLE TO INSURING AGREEMENT (C)

{A}

 

The insurer shall not pay Loss under Insuring Agreement (C) in connection with any Claim based upon, arising
from, or in any way related to any actual or alleged:

(1) liability under any contract or agreement, provided that this exciusion shall not apply to the extent that
liability would have been incurred in the absence of such contract or agreement;

{2) employment-related Wrongful Act.

(3) discrimination or sexual harassment;

(4) false arrest or imprisonment, abuse of process, malicious prosecution, defamation (including libel and slander),
invasion of privacy, trespass, nuisance or wrongful entry or eviction, assault, battery or loss of consortium;

(5) price fixing, restraint of trade, monopolization, unfair trade practices or any violation of the Federal Trade
Commission Act, Sherman Antitrust Act, Clayton Act, or any similar law regulating antitrust, monopoly, price
fixing, ptice discrimination, predatory pricing or restraint of trade activities; provided, however, this exclusion
Shail not apply to Defense Costs incurred to defend such allegations up to a maximum of the lesser of (i) the
remaining amount of the applicable limit of liability listed on the Declarations or (ji) $1,000,000;

In the event that the Defense Outside the Limit of Liability option in Item 5 of the Declarations is selected,
Defense Costs for all such Claims shail be limited ta the lesser of (i) the remaining Defense Casts
available pursuant to Section V.(B) of the COMMON TERMS AND CONDITIONS of this Policy or (ii)

$1,000,000.

(6) infringement, cilution or misappropriation of copyright, patent, trademark, trade name, trade dress, service mark,
trade secrets, or other intellectual property; provided, however that this exclusion shalt not apply to the

portion of Loss directly resulting from:

PE 00 H013 02 0507 © 2007, The Hartford Page 6 of 8

42 KB 0256935-15 5/01/15

PLO09614
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 25 of 73

(a) a civil proceeding brought and maintained by a security holder(s) of an Insured Entity, in their
Capacity as SUCh;

(b) a Derivative Action or a Derivative Demand; or

 

(B) The Insurer shall not pay Loss under insuring Agreement (C) for any Claim based upon, arising from, or in any
way related to the actual or alleged payment by an insured Entity of inadequate consideration in connection
with an insured Entity’s purchase of securities issued by any Insured Entity; provided, however, that this
exclusion shall not apply to the portion of Loss representing Defense Costs incurred to defend such

allegations.
Vi. ADDITIONAL LIMIT OF LIABILITY FOR CLAIMS AGAINST MANAGERS

Subject to the terms and conditions of this Policy and Liability Coverage Part, an additional Limit of Liability of
$500,000 shall be available for Loss resulting from insured Person Claims against Managers, provided that:

{A) such Claims are covered under Insuring Agreement (A);

(B) such additional Limit of Liability shall be excess of all other insurance available to pay Loss for such Claims,
including, without limitation, this Policy and insurance written specifically as excess over this Policy, which such
insurance must be exhausted prior to this additional Limit of Liability becoming available to pay Loss; and

(C) such additional Limit of Liability shall be available for the second covered Claim made during the Policy
Period and al! subsequent Claims. This Limit of Liability shall not be provided for the first Claim made for
which coverage iS provided under this Policy. The first Claim made for which coverage is provided under this
Policy shail be determined by the chronological time such Claim was made regardless of when coverage is

acknowledged by the Insurer for such Claim.

The additional Limit of Liability described above shall be the maximum aggregate amount that the Insurer shall pay
3% for all Loss from all Claims covered under this provision.

VIL SECURITIES OFFERINGS
If any public offering of an Insured Entity's securities occurs during the Policy Period that is not exempt from
registration under the Securities Act of 1933, the Insurer shail furnish the Insureds with a quote for insurance
coverage of such offering, provided that:

(A) at least 30 days prior to the effective date of such offering, the Insureds shali give the Insurer written notice of
such offering together with afl information requested by the Insurer;

(B) such quote shall be on such terms and conditions, including any additional premium, as the Insurer, in its
absolute discretion, chooses;

(CG) any coverage provided shall be on such forms as are in use by the {nsurer for public companies at the time of
such offering; and

(D) if the insureds choose to cancel this Policy to accept a coverage form offered in such quote, unearned
premium for this Policy shail be calculated on a pro rata basis.

Vill. ORDER OF LOSS PAYMENTS

(A) If Loss is incurred that is acknowledged by the Insurer to be covered under this Liability Coverage Part
except that such Loss exceeds the remaining availabie Limit of Liability for this Liability Coverage Part, the
insurer shall first pay Loss covered under Insuring Agreement (A) prior to paying Loss under any other

Insuring Agreements.

 

PE 00 HO13 02 0507 © 2007, The Hartford Page 7 of 8
42 KB 0256935-15 5/01/15

PLO09615
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 26 of 73

(B) If Loss is incurred that is acknowledged by the Insurer to be covered under any Insuring Agreement other than
(A), the Named Entity shall have the right to direct the insurer to delay payment of such Loss until such time
as the Named Entity specifies. Any such direction by the Named Entity to delay or make payment of Loss
shall be by written notice to the insurer. Any such delayed payment of Loss shail be available to the insurer to
pay Loss covered under Insuring Agreement (A). Any payment of Loss under Insuring Agreement (A) out of
funds withheld by the Insurer pursuant to this provision shall terminate the insurer's liability to make a delayed
payment of Loss under any insuring Agreement other than (A) by the amount of the payment under Insuring
Agreement (A). No interest shall be due regarding any delayed payment of Loss. Nothing in this provision shall
increase the Insurer's Limit of Liability applicable lo this Liability Coverage Part.

 

iX. RETENTION WAIVER

No Retention shali apply to Defense Costs incurred in connection with a Claim, and the Insurer shall reimburse the
Insureds for any covered Defense Costs paid by the insureds within the Retention otherwise applicable to such

Claim, if a:
(A) final adjudication with prejudice pursuant to a trial, motion to dismiss or motian for Summary judgment, or
{B) complete and final settlement with prejudice;

establishes that none of the Insureds in such Claim are liable for any Loss.

PE 00 H013 02 0507 © 2007, The Hartford Page 8 of 8
42 KB 0256335-15 5/01/15

PLOO9616
ay

1 Rs
ny
‘

 

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 27 of 73

EMPLOYMENT PRACTICES LIABILITY COVERAGE PART

INSURING AGREEMENTS

(A)

(B)

Employment Practices Liability

The insurer shall pay Loss on behalf of the Insureds resulting from an Employment Practices Claim first
made against the insureds during the Policy Period or Extended Reporting Period, if applicable, for an

Employment Practices Wrongful Act by the insureds.

Third Party Liability (Elective)

If Third Party Liability Coverage is included in Itern 5 of the Declarations, the insurer shail pay Loss on
behalf of the Insureds resulting from a Third Party Claim first made against the Insureds during the Policy
Period or the Extended Reporting Period, if applicable, for a Third Party Wrongful Act by the Insureds.

This Insuring Agreement shall be subject to the Third Party Liability Coverage Sublimil of Liability, Retention,
and Prior or Pending Date in tem 5 of the Declarations. Such Sublimit of Liability shall be the maximum
aggregate amount that the insurer shall pay under this Insuring Agreement for ali Loss from all Claims
covered under this Insuring Agreement. Such Sublimit of Liability shall be subject to, part of, and not in
addition to, the Limit of Liability applicable to this Liability Coverage Part.

DEFINITIONS

The following terms, whether used in the singular or plural, shall have the meanings Specified below:

“Benefits” means perquisites, fringe benefits, deferred compensation and any other form of compensation

(A)
(other than Salaries, wages, or bonuses as a component of a front or back pay award).
%y (B) “Claim” means any:
“ (1) Employment Practices Claim; or
(2) Third Party Ciaim.
(C) “Employment Practices Claim” means any:

{1) written demand for monetary damages or other civil relief commenced by the receipt of such demand,
including, without imitation, a written demand for employment reinstatement;

(2) civil proceeding, including an arbitration or other alternative dispute resolution proceeding,
commenced by the service of a complaint, filing of a demand for arbitration, or similar pleading; or

(3} formal administrative or regulatory proceeding, including, without limitation, a proceeding before the
Equal Employment Opportunity Commission or similar governmental agency, commenced by the filing
of a notice of charges, formal investigative order or similar document;

by or on behalf of an Employee, an applicant for employment with an Insured Entity, or an Independent

Contractor.

“Employment Practices Claim” also means an audit conducted by the United States of America Office of

Federal Contract Compliance Programs commenced by the receipt of a notice of violation, order to show

cause, or a written demand for monetary or injunctive relief.

“Employment Practices Claim” also means a written request to the Insureds to toll or waive a statute of

limitations regarding a potential Employment Practices Claim as described above. Such Claim shall be

commenced by the receipt of such request.

PE 00 HO14 01 0507 © 2007, The Hartford Page 1 of 8

42 KB 0256935-15 5/01/15
PLOO09617
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 28 of 73

However, “Employment Practices Claim” shail not include any labor or grievance proceeding or arbitration
that is subject to a collective oargaining agreement.

(D) “Employment Practices Wrongfu) Act” means a Wrongful Act involving any:

{1) wrongful dismissal, discharge, or termination of employment (including constructive dismissal,
discharge, or termination), wrongful failure or refusal to employ or promote, wrongful discipline or
demotion, failure to grant tenure, negligent empioyment evaluation, or wrongful deprivation of career

opportunity;

 

(2) sexual or other workplace harassment, including quid pro quo and hostile wark environment;

(3) employment discrimination, including discrimination based upon age, gender, race, calor, national
origin, religion, creed, marital siatus, sexual orientation or preference, gender identity or expression,
genetic makeup, or refusal to submit to genetic makeup testing, preqnancy, disability, HIV or other
health status, Vietnam Era Veteran or other military status, or other protected status established under

federal, state, or local law;
(4) Retaliation;

(8) breach of any oral, written, or implied employment contract, including, without limitation, any obligation
arising from a personne! manual, employee handbook, or policy statement; or

(6) violation of the Family and Medical Leave Act.

Empioyment Practices Wrongful Act shall also mean the following, but only when alleged in addition
to or as part of any Employment Practices Wrongful Act described above:

(i) employment-related wrongful infliction of emotional distress;

(ii) failure to create, provide for or enforce adequate or consistent employment-related policies and
procedures;

wy
age
*

(iii) negligent retention, supervision, hiring or training; or
(iv) employment-related: invasion of privacy, defamation, or misrepresentation.

(E) “Independent Contractor” means any natura! person working in the capacity of an independent contractor
pursuant to an Independent Contractor Agreement.

iF) “Independent Contractor Agreement” means any express contract or agreement between an
Independent Contractor and an Insured Entity specifying the terms of the insured Entity’s engagement

of such independent Contractor.
(G) “Insured Person” means any:
(1) Employee;
(2) Manager; or
(3) regarding Insuring Agreement (A), an Independent Contractor provided that within 30 days of an

Emptoyment Practices Claim having been made against such Independent Contractor that the
Insured Entity agrees in writing to indemnify such Independent Contractor for any Loss arising out

of such Claim.
{H) “Insureds” means any:

(1) Insured Entity; or

 

(2) Insured Person.
PE 00 HO14 01 0507 © 2007, The Hartford Page 2 of §
42 KB 0256935-15 5/01/15

PLO09618
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 29 of 73

{)) “Loss” means the amount that the Insureds are legally liable to pay solely as a resuit of a Claim covered by
this Liability Coverage Part, including Defense Costs, compensatory damages, including front pay and
back pay, settlement amounts, pre- and post-judgment interest, and costs awarded pursuant to judgments.

Loss also includes punitive and exemplary damages, the multiple portion of any multiplied damage award,
and liquidated damages under the Age Discrimination in Employment Act.

However, Loss Sha not includé:

(1) taxes, fines or penalties imposed by law;

 

(2) non-monetary relief;

(3) Benefits;

(4) future compensation for any person hired, promoted, or reinstated pursuant to a judgment, settlement,
order or other resotution of a Claim;

(5) Stock Benefits;

(6) costs associated with providing any accommodations required by the Americans with Disabilities Act or
any similar law;
(7) any other matters uninsurable pursuant to any applicable law, provided, however, that with respect to

punitive, exemplary, multiple or liquidated damages, the insurabilily of such damages shall be
govemed by the internal laws of any applicable jurisdiction that most favors coverage of such

damages.

(J) “Retaliation” means adverse treatment of an Employee or independent Contractor based upon such
person:

ox
OX

(1) exercising any rights under law, including, without limitation, rights under any workers compensation
laws, the Family and Medica! Leave Act, ERISA, or the Americans with Disabilities Act;
(2) refusing to violate any law;

(3) assisting, testifying, or cooperating with a proceeding or investigation regarding alleged violations of
law by any Insured;

(4) disclosing or threatening to disclose alleged violations of law to a superior or to any governmental
agency; or

(5) filing any “whistte blower’ claim against any Insured under the federal Faise Claims Act, the Sarbanes-
Oxley Act of 2002, or any similar law.

“Stock Benefits” means any offering, plan or agreement between an Insured Entity and any Employee

that grants stock, stock optians or stock appreciation rights in the insured Entity to such person, inciuding,
without limitation, restricted stock or any other stock grant. Stock Benefits shall not include employee stock
\ ownership plans or employee stock purchase plans.
(L) “Third Party” means any natural person who is a customer, vendor, service provider ar other business

invitee of an Insured Entity. Third Party shall not include Employees.

(M) “Third Party Claim” means any:
(1) written demand for monetary damages or other civil retief.commenced by the receipt of such demand;
Sh
oe (2) civil proceeding, including an arbitration or other alternative dispute resolution proceeding,
commenced by the service of a complaint, filing of a demand for arbitration, or similar pleading; or

PE 00 HO14 01 0507 © 2007, The Hartford Page 3 of 6
42 KB 0256935-15 5B/OL/15

PLO09619
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 30 of 73

(3) formal administrative or regulatory proceeding commenced by the filing of a notice of charges, formal
investigative order or similar document;

by or on behalf of a Third Party.

 

“Third Party Claim” also means a written request lo the insureds to toll or waive a statute of limitations
regarding a potential Third Party Claim as described above. Such Claim shall be commenced by the

receipt of such request.
(N) “Third Party Wrongful Act" means a Wrongful Act involving any:
(1) discrimination against a Third Party based upon age, gender, race, color, national origin, religion,

creed, marital status, sexual orientation of preference, pregnancy, disability, HIV or other health status,
Vietnam Era Veteran or other military status, or other protected status established under federal, state

or local law; or

(2) sexual harassment against a Third Party, including unwelcome sexual advances, requests for sexual
favors or other conduct of a sexual nature.

(O) “Wrongful Act” means any actual or alleged:
(1) error, misstatement, misleading statement, act, omission, neglect or breach of duty; or
(2) matter claimed against an Insured Person solely by reason of their serving in Such capacity.
IL = EXCLUSIONS APPLICABLE TO ALL INSURING AGREEMENTS

(A) The insurer shall not pay Loss:

(1) for bodily injury, sickness, disease, death, false arrest or imprisonment, abuse of process, malicious
=) prosecution, trespass, nuisance or wrongful entry or eviction, or for injury to or destruction of any
3 tangible property including loss of use or diminution of value thereof,

(2) for any actual or alleged Wrongful Act by Insured Persons of any Subsidiary in their capacities as
such, or by any Subsidiary, if such Wrongful Act actually or allegedly occurred when such entity was
not a Subsidiary;

(3) in connection with any Claim based upon, arising from, or in any way related to any:
(a) prior or pending demand, suit, or proceeding against any Insured as of; or
(b) audit initiated by the Office of Federal Contract Compliance Programs before

the applicable Prior or Pending Date in item §$ of the Declarations, or the same or substantially similar
fact, circumstance, or situation underlying or alleged in such demand, suit, proceeding, or audit;

(4) in connection with any Claim based upon, arising from, or in any way related to any faci, circumstance,
or Situation that, before the inception date in [tem 3 of the Declarations, was the subject of any notice
given under any other employment practices liability policy, management liability policy or other
insurance policy which insures Wrongful Acts covered under this Policy;

(5) in connection with any Clairn based upon, arising from, or in any way reiated to the liability of others
assumed by an Insured under any contract or agreement; provided, however, this exclusion shall not
apply to liability that would have been incurred in the absence of such contract or agreement,

(6) for breach of any Independent Contractor Agreement, or

oy (7) for a lockout, strike, picket line, hiring of replacement workers or similar action in connection with any
ca labor dispute, labor negotiation or collective bargaining agreement.
PE 00 HO14 01 0507 © 2007, The Hartford Page 4 of 6

42 KB 0256935-15 5/C1/15

PLO09620
 

 

Vi.

Vil.

 

(B)

(C)

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 31 of 73

The insurer shall not pay Loss in connection with any Claim based upon, arising from, or in any way related
to:

(1) any claims for actual or alleged unpaid wages (including overtime pay), workers’ compensation
benefits, unemployment compensation, disability benefits, improper payroll deductions, improper
employee classification, failure to maintain accurate time records, failure to grant meal and rest

periods, or social security benefits; or

(2) any actual or alleged violation of the Fair Labor Standards Act (except for Equal Pay Act), Worker
Adjustment and Retraining Notification Act, the National Labor Relations Act, the Occupational Safety
and Health Act, the Consolidated Omnibus Budget Reconciliation Act of 1985, ERISA, or any similar

law:

Provided that this exclusion (B) shall not apply to that portion of Loss that represents a specific amount the
insureds become legally obligated to pay solely for a Wrongful Act of Retaliation.

The Insurer shall not pay Loss in connection with any Claim based upon, arising from, or in any way related
to liability incurred for breach of any oral, written, or implied employment contract; provided, however, this
exclusion shall not apply to liability that would have been incurred in the absence of such contract; provided,
however, that this exciusion shall not apply to the portion of Loss representing Defense Costs incurred to

defend against such liability.

EXCLUSIONS APPLICABLE TO INSURING AGREEMENT (B)

Solely with respect to Insuring Agreement (B), the insurer shall not pay Loss in connection with any Third Party
Claim based upon, arising from or in any way related to any price discrimination or violation of any anti-trust law or
any similar law designed to protect competition or prevent unfair trade practices.

OTHER INSURANCE

(A)

(B)

The coverage provided under this Policy for any Employment Practices Claim shall be primary.

Notwithstanding the above, the coverage provided under this Policy for any Employment Practices Claim
made against a temporary, leased or loaned Employee or an Independent Contractor shail be excess of
the amount of any deductible, retention and limits of liability under any other policy or policies applicabie to
such Claim, whether such other policy or policies are stated to be primary, contributory, excess, contingent
or otherwise, unless such other insurance is written specifically excess of this Policy by reference in such

other policy or policies to this Policy's Policy Number.

CHANGES IN EXPOSURE

(A)

(B)

This section shall supplement, and not replace, Common Terms and Conditions Section XIV. Changes in
Exposure.

In addition to the asset percentage size limit for automatic coverage of any newly merged or acquired entity
specified in Common Terms and Conditions Section XIV. Changes in Exposure (A), if the number of
employees of a newly merged or acquired entity exceeds 25% of the number of employees of all insured
Entities combined prior to such merger or acquisition, the Insureds shall give the Insurer ful) details of the
transaction in writing as soon as practicable and the Insurer shail be entitled to impose such additional terms,
conditions, and premium as the Insurer, in its absolute discretion, chooses. There shall be no coverage for
any newly merged or acquired entity or any of its subsidiaries, managers, directors, officers, or employees

unless the Insureds comply with the terms of this provision.

RETENTION WAIVER

Regarding a Claim that is a class action civil proceeding, no Retention shall apply to Defense Costs incurred in
connection with such Claim, and the insurer shall reimburse the Insureds for any covered Defense Costs paid by

the Insureds within the Retention otherwise applicable to such Claim, if a:

PE 00 H014 01 0507 © 2007, The Hartford Page 5 of 6

42 KB 0256935-15 5/01/15

PLOO09621
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 32 of 73

(A) final adjudication with prejudice pursuant to a trial, motion to dismiss or motion for summary judgment; or

(B) complete and final settiement with prejudice:

establishes that none of the Insureds in such Claim are liable for any Loss.

 

GOORDINATION OF COVERAGE

if this Liability Coverage Part and either the Directors, Officers and Entity Liability Coverage Part or Fiduciary
Liability Coverage Part are included under this Policy, and a Claim is covered under this Liability Coverage Part
and any such other Liability Coverage Part, Loss shall be first covered and paid under this Liability Coverage

Part.

if notice of a Claim has been given under either the Directors, Officers and Entity Liability Coverage Part or
Fiduciary Liability Coverage Part and a determination is made by the Insurer that such Claim would be covered
under this Liability Coverage Part if notice had been given under this Liability Coverage Part, then the Insureds
shall be deemed to have given notice of such Claim under this Liability Coverage Part at the same time that
notice was given under such other Liability Coverage Part.

a

e
PE 00 HO14 01 0507 © 2007, The Hartford Page 6 of 6
42 KB 0256935-15 5/01/15

PLOO9622
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 33 of 73

FIDUCIARY LIABILITY COVERAGE PART

|. INSURING AGREEMENTS
““GAA) Fiduciary Liability

The Insurer shall pay Loss on behalf of the Insureds resulting from a Fiduciary Claim first made against the
insureds during the Policy Period or Extended Reporting Period, if applicable, for a Wrongful Act by the
Insureds or by any person for whose Wrongful Acts the insureds are legally responsible.

({B) Settlement Programs (Elective)

If Settlement Program Coverage is included in !tem 5 of the Declarations, the Insurer shall pay Settlement
Fees on behalf of the Insureds resulting from a Settlement Program for which a Settlement Program Notice
is received by the insurer during the Policy Period or Extended Reponing Period, if applicable, for a Wrongful

Act by the Insureds.

This Insuring Agreement shall be subject to a Sublimit of Liability of $100,000. Such a Subfimit of Liability shall
be the maximum aggregate amount that the Insurer shall pay under this Insuring Agreement for all Loss from
all Claims covered under this Insuring Agreement. Such Sublimit of Liability shall be subject to, part of, and not
in addition to, the Limit of Liability applicable io this Liability Coverage Part. This Insuring Agreement shail
also be subject to the Settlement Program Coverage Retention and Prior or Pending Date in Item 5 of the

Declarations.
I. DEFINITIONS
The following terms, whether used in the singular or plural, shall have the meanings specified below:
(A) “Claim” means any:

(1} Fiduciary Clair, or

 

(2) Settlement Program Notice.

(B) “Employee Stock Ownership Pian” means any Insured Pian thal invests more than 10% of ils assets in
securities of Insured Entities.

(C) “Fiduciary Claim” means any:
(1) written demand for monetary damages or other civil relief commenced by the receipt of such demand;

{2} civil proceeding, including an arbitration or other altemative dispute resolution proceeding, commenced by the
service of a complaint, filing of a demand for arbitration, or similar pleading;

(3) criminat proceeding commenced by the retum of an indictment; or

(4) format administrative or regulatory proceeding commenced by the filing or service of a notice of charges, formal
investigative order or similar document, including an investigation by the Department of Labor or Pension
Benefit Guaranty Corporation.

“Fiduciary Claim” aiso means a written request to the insureds to toll or waive a statute of limitations

regarding a potential Fiduciary Ciaim as described above. Such Claim shall be commenced by the receipt of

such request.

(D) “Insured Person” means any:

4 (1) Manager:
PE‘O0 HO15 03 0608 © 2008, The Hartford Page 1 of §

42 KB 0256935-15 5/01/15

PLO09623
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 34 of 73

(2) Employee: or

(3) past or present natural person trustee of an Insured Plan while in such person's capacity as a trustee,
which shall aiso include the functional equivalent of a trustee while serving in such a position outside of

= the United States of America.

(E) “Insured Plan" means any past, present, or future:

(1) employee welfare benefit plan or employee pension benefit plan, as defined in ERISA, sponsored solely
by an Insured Entity, or jointly by an Insured Entity and a labor organization, for the benefit of
Employees only;

(2) employee benefit plan, including an excess benefit plan, not subject to Title 1 of ERISA, sponsored solely
by an insured Entity for the benefit of Employees only;

(3) government-mandated insurance program for unemployment, social security or disability benefits for
Employees other than workers compensation, or

(4) any other plan, fund, or program specifically included as an Insured Plan in a written endorsement issued
by the Insurer to form a part of this Policy,

Notwithstanding the above, an Insured Plan shall not include any:

i. Employee Stock Ownership Plan: or
ii, any multi-employer plan,
(F) “Insured(s)” means any:
2 thy (1) Insured Entity;

(2) Insured Person; or

(3) Insured Pian.

(G) “Loss” means the amount that the Insureds are legally liable to pay solely as a result of a Claim covered by
this Liability Coverage Part, including Defense Costs, compensatory damages, settlement amounts, pre- and
post-judgment interest, and costs awarded pursuant to judgments.

Loss also includes punitive and exemplary damages and the multiple partion of any multiplied damage award

where insurable by law.

However, Loss shall not include:

(1) taxes, fines or penalties imposed by law; provided, however, the foregoing shall not apply to:

{a} Settlement Fees, provided that Settlement Program Coverage is elected,

(b) civil penalties of up to 5% imposed upon the Insureds pursuant to ERISA Section 502(i) of up to 20%
imposed pursuant tc ERISA Section 502(1); or

(c} civil penalties imposed upon the Insureds under the Health Insurance Portability and Accountability
Act of 1986 (HIPAA). Coverage for such civil penalties referred to in this subparagraph (G)(1)(c) is
conditioned upon the following: (i) payment of such Loss shall be subject to the sub-limit of liability
specified in Item 5 of the Declarations and (ii) such sub-limit of liability shall be part of, and not in
addition to, the Aggregate Limit of Liability for this Liability Coverage Part shown on the

a Declarations;
PE 00 H0O15 03 0608 © 2008, The Hartford Page 2 of 5

42 KB 0256935-15 5/01/15

PLOO9624
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 35 of 73

(2) non-monetary relief; and

(3) any other matters uninsurable pursuant to any applicable law; provided, however, that with respect to
punitive, exemplary, multiple or liquidated damages, the insurability of such damages shall be governed
by the internal laws of any applicable jurisdiction that most favors coverage of such damages.

 

(H) “Settlement Fees” mean any fees, penalties or sanctions imposed by law under a Settlement Program that
any Insureds become legally obligated to pay as a result of a Wrongful Act. Settlement Fees shall not
include costs of corrections, other than fees or penalties.

{l) “Settlement Program” means any voluntary compliance resolution program or similar voluntary settlement
program administered by the United States of America Internal Revenue Service or any other governmental
body that is entered into by an insured Entity.

(J) “Settlement Program Notice” means a prior written notice to the Insurer by any Insured Entity of its intent to
enter into a Settlement Program that includes a detailed description of the Wrongful Act for which notice will
be given under the Settlement Program.

(K) “Wrongful Act” means any actual or alleged:
(1) error, misstalement, misleading statement, act, omission, neglect or breach of duty constituting a violation
of any responsibilities, obligations or duties imposed upon fiduciaries of an Insured Plan by ERISA or any
similar law;

(2) breach of the responsibilities, obligations or duties imposed upon an Insured by HIPAA in connection with
an Insured Plan;

(3) error, misstatement, misieading statement, acti, omission, neglect or breach of duty in counseling,
providing interpretations, handling records, or effecting enroltiment, termination or cancellation of

Employees, participants, or beneficiaries under an Insured Plan; or

©
= (4) matter claimed against an Insured Solely due to such Insured acting in the capacity Of a fiduciary of an
Insured Pian.

i. EXCLUSIONS APPLICABLE TO ALL INSURING AGREEMENTS

(A) The Insurer shall not pay Loss:

(1) for bodily injury, sickness, disease, emotional distress, mental anguish, or death of any person, or damage to or
destruction of any tangible property, including loss of use of diminution of value thereof,

(2) in connection with any Claim based upon, arising from, or in any way related to any prior of pending
demand, suit or proceeding against any Insureds as of the applicable Prior or Pending Date in item 5 of
the Declarations or the same or any substantially similar fact, circumstance or situation underlying or

alleged in such demand, suit or proceeding,

(3) in connection with any Claim based upon, arising from, or in any way related to any fact, circumstance or
situation that, before the Inception Date in Item 3 of the Declarations, was the subject of any notice given

under any other insurance policy;
(4) in connection with any Claim based upon, arising from, or in any way related to any:

discharge, dispersal, release, or escape of Pollutants, or any threat of such discharge, dispersal, release or
escape; or

{a)

(b) direction, request or voluntary decision to test for, abate, monitor, clean up, remove, contain, treat, detoxify
or neutralize Pollutants,

roe
a

a
PE 00 HO15 03 0608 © 2008, The Hanford Page 3 of 5

42 KB 0256935-15 5/01/15

PLOO9625
 

 

(5)

(6)

(7)

(8)

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 36 of 73

in connection with any Claim based upon, arising from, or in any way related to the liability of others
assumed under any contract of agreement, provided thai this exclusion shail not apply to liability:

(a) that would have been incurred in the absence of such contract or agreement, or
(b) assumed under any agreement or declaration of trust under which any Insured Plan was established,
in connection with any Claim based upon, arising from, or in any way related to any:

(a) claims for unpaid wages (including overtime pay), workers’ compensation benefits, unemployment
compensation, disability benefits, or fatiure to grant meal and rest periods, or

(b) aciual or alleged violation of the Fair Labor Standards Act, Equal Pay Act, Worker Adjustment and
Retraining Notification Act, or any rule or regulation promulgated thereunder, or similar federal, state,
local or common laws, rules or regulations,

of an insured based upon, arising from, or in any way related to the gaining, in fact, of any personal profit,
remuneration or advantage to which such Insured is not legally entitled; or

of an tnsured based upon, arising from, or in any way related to any criminal or deliberately fraudulent act or
omission or any willful violation of law by such Insured if a judgment or other final adjudication establishes such
an act, omission or violation, provided, however, that this exclusion shall only apply to Insured Entities if a past
or present chief executive officer, chief financial officer or general counsel of the Named Entity
committed Such an act, omission or willful violation.

Regarding exclusions (7) and (8) above: The Wrongfu! Act of an Insured shail not be imputed to any other
insured.

Other than that portion of Loss that represents Defense Costs incurred to defend the following allegations or
demands, the Insurer shall not pay Loss for any Claim:

(1)

(2)

(3)

for the actual or alleged failure to pay benefits pursuant to any Insured Plan, provided that this exclusion
shall not apply to the extent that recovery of such benefits is based upon a covered Wrongful Act and is
payable as a personal obligation of an Insured Person;

based upon, arising from, or in any way related to the actual-or alleged failure to fund, or collect
contributions owed to, an Insured Plan; or

for return.or reversion of any contributions or assets to an Insured Entity from an Insured Plan.

iV. WAIVER OF RECOURSE

The Insurer shal! have no right of recourse against any Insureds for any payment of Loss made by the Insurer under this
Liability Coverage Part because of a Wrongful Act by such insureds if the premium for this Policy was paid for by other
than an insured Plan.

V. CHANGES IN EXPOSURE

(A) This Section shall supplement, and not replace, Common Terms and Conditions Section XiV. Changes in
Exposure.

(8)

The provisions of Common Terms and Conditions Section XiV. Changes in Exposure (A) Mergers and New
Subsidiaries shall also apply to any employee benefit plan of any newly merged or acquired entity and to any
trustee of such plan to the extent that such plan and trustee would otherwise qualify as Insureds under this
Policy. No coverage shall be available for any Wrongful Act of such insureds occurring before the merger or
acquisition of the entity or for any interrelated Wrongful Acts thereto.

PE 00 HO15 03 0608 © 2008, The Hartford Page 4 of 5

42 KB 0256935-15 §/01/15
PLOQO9626
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 37 of 73

(C} The provisions of Common Terms and Conditions Section XIV. Changes in Exposure (C) Loss of Subsidiary
Status Shall also apply to any Insured Plan of a former Subsidiary and any trustee of such plan. No coverage
shall be available for any Wrongful Act of such Insureds occurring after an entity ceases to be a Subsidiary.

ERMINATED PLAN COVERAGE

Subject to the terms and conditions of this Policy and Liabitity Coverage Part, coverage shall be afforded for Loss
resulting from any Claim against the insureds for a Wrongful Act involving any Insured Plan terminated by an

insured Entity, inciuding post-termination Wrongful Acts.

 

Vil. RETENTION WAIVER

No Retention shall apply to Defense Costs incurred in connection with a Claim, and the Insurer shall reimburse the
insureds for any covered Defense Costs paid by the Insureds within the Retention otherwise applicable to such

Claim, if a:
(A) final adjudication with prejudice pursuant to a trial, motion to dismiss or motion for summary judgment, or
(B) complete and final settiement with prejudice,

establishes that none of the Insureds in such Claim are liable for any Loss.

hy

PE 00 H015 03 0608
42 KB 0256935-15 5/01/15

© 2008, The Hartford Page 5 of §

PLO09627
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 38 of 73

CRIME COVERAGE PART

1. INSURING AGREEMENTS

  

zac overage for the Insureds’ loss is provided under the following insuring Agreements far which there is a Limit of
Insurance shown in the Declarations.

(A) INSURING AGREEMENT 1. - EMPLOYEE THEFT

The Insurer will pay for joss of or darnage to Money, Securities and Other Property that results directly from
Theft by an Employee, whether or not identifiable, while acting atone or in collusion with other persons.

(B) INSURING AGREEMENT 2. - DEPOSITORS FORGERY OR ALTERATION

(1) The Insurer will pay for loss resulting directly from Forgery or alteration of checks, drafts,promissory notes,
or similar written promises, orders or directions to pay a Sum certain in Money thal are:

(a) made or drawn upon an Insured; or

(b) made or drawn by one acting as an insured’s agent and drawn on an Insured’s account or that are
purported to have been so made or drawn.

(2) The insurer will treat mechanically reproduced facsimile signatures the same as handwritten signatures.

(3) If an Insured is sued for refusing to pay any instrument in B.1. above, on the basis that it has been forged
or altered and the Insured has the insurer’s written consent to defend against that suit, the Insurer will pay
for any reasonable legal expenses that the Insured incurs and pays in such defense. The amount that the
Insurer will pay is in addition to the Limit of Insurance applicable to this Insuring Agreement. If a Retention
Amount applies to this Insuring Agreement, the Insurer will also apply it to the amount of legal expenses
incurred in this Insuring Agreement.

“3 (4) The Insured must include with its proof of loss any instrument involved in that loss, or, if that is not
* possible, an affidavit setting forth the amount and cause of loss and describing both sides of said
instrument.
(C) INSURING AGREEMENT 3. — INSIDE THE PREMISES - Money, Securities and Other Property

(1) The Insurer will pay for ioss of Money and Securities inside the Premises or Banking Premises resulting
directly from Theft, disappearance or destruction.

(2) The Insurer will pay for loss of or damage to Other Property:
(a) inside the Premises resulting directly from an actual or attempted Robbery of a Custodian; or
(b) inside the Premises in a safe or vault resulting directly from an actual or attempted Safe Burglary.

(3) The insurer will pay far {oss from damage to the Premises or its exterior resulting from an actual or
attempted:

(a) Theft of Money or Securities; or
(b) Robbery or Safe Burglary of Other Property;

if an insured is the owner of the Premises or is liable for damage to it.

Ro H118 02 0507 © 2007, The Hartford Page 1 of 13

42 KB 0256935-15 5/01/15

PLO09628
  

(E)

{F)

 

i.

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 39 of 73

(4) The insurer will pay for loss of or damage to a locked safe, vault, cash register, cash box or cash drawer
located inside the Premises resulting directly from an actual or attempted Theft or unlawful entry into those

containers.

4D) INSURING AGREEMENT 4, - OUTSIDE THE PREMISES - Money, Securities and Other Property

(1) The Insurer will pay for loss of Money and Securities outside the Premises in the care and custody of a
Messenger or an armored motor vehicle company resulting directly from Theft, disappearance or

destruction.

(2) The Insurer will pay for loss of or damage to Other Property outside the Premises in the care and custody
of a Messenger or an armored motor vehicle company resulting directly from an actual or attempted

Robbery.
INSURING AGREEMENT 5. - COMPUTER AND FUNDS TRANSFER FRAUD

The Insurer will pay for loss of and loss from damage to Money, Securities and Other Property following and
directly related to the use of any computer to fraudulently cause a transfer of that property from inside the

Premises or Banking Premises:

(1) to a person (other than a Messenger) outside those Premises; or

(2) to a place outside those Premises.

And, the Insurer will pay forloss of Money or Securities through Funds Transfer Fraud resulting directly from
Fraudulent Transfer tnstructions communicated to a Financial Institution and instructing such institution to
pay, deliver, or transfer Money or Securities from an Insured’s Transfer Account.

INSURING AGREEMENT 6. - MONEY ORDERS AND COUNTERFEIT CURRENCY

The Insurer will pay for loss resulting directly from an Insured's having accepted in good faith and in the regular
course of business, in exchange for merchandise, Money or services;

(1}| money orders issued by any post office, express Company or bank in the United States of America or
Canada that are not paid upon presentation; and

(2) Counterfeit currency of the United States of America, Canada, or any other country in which an Insured
maintains physical premises.
Unless otherwise shown in the Declarations for this Non-Liability Coverage Part, the Limit of Insurance under

this insuring agreement is $50,000. There is no retention applying to loss covered under this agreement unless
otherwise shown in the Declarations for this Non-Liability Coverage Part.

LIMIT OF INSURANCE

The most that the Insurer will pay for loss in any one Occurrence is the applicable Limit of Insurance shown in the
Declarations.

RETENTION

The Insurer will not pay for loss in any one Occurrence unless the amount of the loss exceeds the Retention Amount
shown in the Declarations. The Insurer will then pay the amount of loss in excess of the Retention Amount, up to the
Limit of Insurance. In the event that more than one Retention Amount could apply to the sarne loss, only the highest

Retention Amount will be applied.

IV. DEFINITIONS
i, (A) “Banking Premises” means the interior portion of that part of any building occupied by a banking institution or
S similar safe depository.

PE 00 H118 02 0507 © 2007, The Hartford Page 2 of 13

42 KB 0256935-15 5/01/15
PLOO9629
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 40 of 73

(B) “Counterfeit” means an imitation of an actual valid original that is intended to deceive and to be taken as an
original.

(C) “Custodian” means an Insured, or any of the Insureds’ partners, or members or any Employee while having

 

the care and custody of property inside the Premises, excluding any person while acting as a Watchperson or
janitor.

(D) “Employee” means:

(1)

{2)

(3)

{4)

(5)

(8)
(7)
(8)

(9)

a natural person:

(a) while in any Insured’s service or for 60 days after termination of such service; and
(b) whom the Insured compensates directly by salary, wages, commissions, and

(c) whom the Insured has the right to direct and control while performing services for it;

a natural person who is:

(a) a trustee, officer, employee, administrator or manager of any Employee Benefit Plan(s) insured
under this Non-Liability Coverage Part; or

(b) an Insured’s director or trustee while that person is handling Maney or Securities or Other Property
of Employee Benefit Pian{s) insured under this Non-Liabitity Coverage Part;

a natural person who is a director or trustee of an Insured while performing acts coming within the scape of
the usual duties of an Empfoyee or while acting as a member of any of an Insured's elected or appointed
committees to perform on an insured's behalf, as distinguished from general directorial acts,

a natural person who js furnished temporarily to an Insured by a temporary employment service firm to
substitute for a permanent Employee as defined in sub-paragraph (1) above, who is on leave, or to meet
seasonal or short-term work load conditions and who such insured has the right to direci and control while
performing services for such Insured; provided, however, Such persons are excluded while having care
and custody of praperly outside the Premises.

a natural person who is leased to an Insured under a written agreement between such Insured and a
labor leasing firm, to perform duties related to the conduct of such Insured’s business;

a natural person who is a former Employee while retained as a consultant for an Insured;
a natural person who is a non-compensated officer of an Insured;

a natural person who is a volunteer of an Insured who is not compensated, other than one who is a fund
solicitor, while performing services for the Insured that are usual to the duties of an Employee;

a natural person who is a former employee, director, partner, member or trustee of an Insured retained as
a consultant while performing services for the Insured:

(10) a natural person who is a guest student or intern of an Insured while pursuing studies or duties with the

guidance or direction of such Insured; or

41) a natural person who is an Insured's partner or limited liability member, but the Insurer will not pay for Joss
y

we H1it8

caused by any partner or limited liability member, unless the amount of the loss exceeds the sum of:
{a) any amounts an Insured owes that partner or limited liability member; and
(b} the vaiue of that partner's partnership interest, or that limited liability member's Ownership interest

determined by the closing of the Insured’s organization's books on the date of discovery of the loss by
the Insured's organization by anyone not in collusion with the person causing the loss, and

02 0507 © 2007, The Hartford Page 3 of 13

42 KB 0256935-15 = 5/01/15
PLOO9630
 

(E)

(F)

(GS)

(H)

(J)
(K)

(M)

(N)

  
 

P

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 41 of 73

(c) any applicable Retention Amount; then the Insurer will pay the amount of loss excess of that sum, up
to ihe Limit of insurance applicable to Insuring Agreement 1.

However, Employee does not mean any agent, broker, factor, commission merchant, consignee, or
representative of the same general character, nor any independent contractor (other than those specified in (6)

and (9) above).

“Employee Benefit Plan(s)” means any welfare or pension plan(s) as defined in ERISA and which is
sponsored by one or more of the Insureds.

“Financial institution” means a bank, savings bank, savings and loan association or similar thrift institution, a
stockbroker, mutual fund, liquid assets fund, or similar investment institution in which an Insured maintains a

Transfer Account.

“Forgery” means the signing of the name of another person or organization with intent to deceive; provided,
however, that it does not mean a signature that consists in whole or in part of one’s Own name Signed with or
without authority, in any capacity, for any reason.

"Fraudulent Transfer Instructions” means:

(1) fraudulent electronic, telegraphic, facsimile, cable, teletype or telephone instructions to a Financial
institution to debit a Transfer Account and to pay, transfer or deliver Money or Securities from such
account and which instructions purport to have been authorized by an Insured but which have been

fraudulently transmitted by another, or
(2) fraudulent written instructions to a Financial Institution to debit a Transfer Account and to pay, transfer
or deliver Money or Securities from such account through an electronic funds transfer system at specified

times or under specified conditions and which instructions purport to have been duly authorized by an
insured but which have been fraudulently issued, forged or altered by another.

“Funds Transfer Fraud” means Theft of Money or Securities from any of the Insureds’ Transfer Accounts
at a Financial Institution and occurring through Fraudulent Transfer Instructions cornmunicated to such

Financial Institution,

“Insured(s)” shall mean any insured Entity.

“Investigative Expenses” means reasonable expenses incurred and paid by an Insured in establishing the
existence and amount of any direct loss covered under an Insuring Agreement within this Non-Liability
Coverage Part. The reasonableness of such expenses shall be determined by the Insurer and shail not include
any Insured's internal corporate obligations such as Employee wages or any other internal costs.

"Messenger" means an Insured, any of the Insured’s partners or members or any Employee while having
care and custody of property outside the Premises.

“Money” means currency, coins and bank notes in current use and having a face value; and travelers checks,
register checks and money orders held for sale to the general public.
“Occurrence” means

(1) as respects the Employee Theft Insuring Agreement, all loss caused by, or involving, one or more.
Employees, whether the result of a single act or a series of acts.

(2) as respects the Forgery or Alteration Insuring Agreement, all loss caused by any person or in which that
person is involved, whether the toss involves one or more instruments.

as respects all other Insuring Agreements, an act or series of related acts involving one or more persons;
or an act or event or a Series of related acts or events not involving any person.

(3)

E00 H118 02 0507 © 2007, The Hartford Page 4 of 13

42 KB 0256935~-i5 5/01/15

PLO09631
(O)

 

(P)

(Q)

(R)

(5)

(T)

(U)

(Vv)

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 42 of 73

“Other Property” or property means any tangible property other than Money or Securities that has intrinsic
value but does not include any property excluded under this Non-Liability Coverage Part. Other Property
does not include trade secrets, proprietary information, confidential information or any copyrights, patents,
trademarks, proprietary manufacturing or processing procedures, or secret or confidential information, including
but not limited to credit card numbers, bank account numbers or any similar information.

“Premises” means the interior of that portion of any building that an Insured occupies in conducting its
business.

“Robbery” means the unlawful taking of properly from the care and custody of a person, by one who has
caused or threatened to cause that person badily harm or committed an obviously unlawful act witnessed by
that person, to the deprivation of an Insured.

“Safe Burglary” means the unlawful taking of property from within a locked Safe or vault by a person unlawfully
entering the safe or vault as evidenced by marks of forcible entry upon its exterior, or, the taking of a safe or
vault from inside the Premises.

“Securities” means negotiable or non-negotiable instruments or contracts representing either Money or
property and includes tokens, tickets, revenue and other stamps (whether represented by actual stamps or
unused value in a meter) in current use and evidences of debt issued in connection with credit or charge cards,
which cards are not issued by an Insured. However, securities do not include Money.

“Theft” means the unlawful taking of Money, Securities or Other Property to the deprivation of an insured.
“Transfer Account” means an account maintained by an tnsured at a Financial institution from which the
Insured or its authorized representative may cause the payment, transfer or delivery of Money or Securities by
any means described in the Fraudulent Transfer Instructions definition.

“Watchperson” means any person whom an Insured retains specifically to have the care and custody of
property inside the Premises and who has no other duties.

we EXCLUSIONS (Applying To All Insuring Agreements Uniess Otherwise Specified)

 

This Coverage Part Does Not Apply To And The Insurer Will Not Pay For:

(A) Accounting or Arithmetical Errors or Omissions
Loss resulting fram accounting or arithmetical errors or omissions.

(B) Acts Committed By The Insured’s Partners
Loss resulting from Theft, or Forgery committed by any partner of an insured whether acting alone or in
collusion with others; provided that, if such Theft or Forgery would otherwise be covered under INSURING
AGREEMENTS 1 or 2, this exclusion shall not apply to the extent coverage under this coverage section is
excess of the amount of such partner's percentage ownership of such Insured, an the day immediately
preceding the date of discovery, multiplied by such insured's total assets as reflected in such Insured’s most
recent audited financial siatements:

(C) Acts of Employees, Managers, Directors or Trustees
Loss resulting from Theft or any other dishonest or criminal act committed by any of the Insureds’ Employees,
managers, directors or trustees whether acting alone or in collusion with other persons or while perfonning
services for any Insured or otherwise, except when covered under Insuring Agreement 1.

(D) Employee Cancelled Under Prior insurance
Loss caused by any of any Insured's Employees or by any Employee of any Insured’s predecessor in

~, interest, for whom similar prior insurance has been cancelled and not reinstated since the last cancellation.
PE’00 H118 02 0507 © 2007, The Hartford Page § of 13

42 KB 0256935-15 5/01/15

PLOO9632
(E)

 

(G)

(H)

(1)

y

PEOOH1

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 43 of 73

Exchanges or Purchases

Loss resulting from the giving or surrendering of Money, Securities or Other Property in any exchange or
purchase,

Fire

Lass from damage {o the premises resulting from fire, however caused, except for loss of or damage to Money
or Securities and loss from damage to a safe or vault under Insuring Agreement 3.

Governmental Action

Loss resulting from seizure or destruction of Money, Securities or Other Property by order of governmental
authority,

Indirect Loss

Lass that is an indirect result of any act or Occurrence covered by this Non-Liability Coverage Part inciuding

but not limited to loss resulting from:

(1) any Insured’s inability to realize income that it would have realized had there been no loss of or damage to
Money, Securities or Other Property.

(2) payment of damages of any type for which any Insured is legally liable; provided, however, that the Insurer
will pay compensatory damages arising directly from a loss covered under this Non-Liability Coverage
Part.

(3) payment of costs, fees or other expenses any Insured incurs in establishing either the existence of or the
amount of loss under this Non-Liability Coverage Part, provided, however, that:

(a) the Insurer will reimburse the Insured for investigative Expenses up to $5,000 (Five Thousand
Dollars) it incurs per Occurrence subject to the insurer's determination that such Investigative
Expenses were reasonable and incurred in establishing either the existence or amount of such loss

covered under this Non-Liability Coverage Part, and

(b) the amount of direct covered loss exceeds the Retention Amount for the applicable Insuring
Agreement

Such reimbursement is part of, and not in addition to, the Limit of Insurance for the applicable Insuring
Agreement.
inventory Shortages

Loss, or that part of any loss, the proof of which as to its existence or amount is dependent upon

(1) an inventory computation; or

(2) a profit and loss computation.

However, where the Insured establishes wholly apart from such inventory computations thal it has sustained a
Joss covered under this Non-Liability Coverage Part, then the Insured may offer its inventory records and
actual physical count of inventory in support of the amount of loss claimed.

Legal Expenses

Expenses related to any tegai action; provided however that this shall not apply to expenses covered under
Insuring Agreement 2 that meet the following conditions precedent: The Insured shal! immediately notify the
insurer of any claim or suit generating such expenses and shall not settie such claim or suit, or incur any related
costs or expenses, without the insurer's prior written authorization, nor shall the Insured admit liability in any

18 02 0507 © 2007, The Hartford Page 6 of 13

42 KB 0256935-15 §/01/15

PLO09633
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 44 of 73

such claim or suit. The Insurer shall have no duty to defend any such claim or Suit, but shall nave the right to
investigate, negotiate or settle any such claim or suit of to lake over the conduct of the defense thereof.
Moreover, if, in the Insurer's discretion, the Insurer advances payments for such suit, ihe Insurer may require a
written undertaking, on its terms. and conditions, guaranteeing the repayment of any expenses it pays that are
determined to be not covered hereunder.

 

Money Operated Devices

Loss of Money contained in any money operated device unless a continuous recording instrument in the device
records the amount of any Money deposited in it.

{L) Motor Vehicles or Equipment And Accessories

Loss of or damage to motor vehicles, trailers, or semi-trailers or equipment or accessories attached to them.
This exclusion shall apply only to Insuring Agreement 4.

(M) Nuctear

Loss resulting directly or indirectly from:

(4) discharge, dispersal, release or escape of nuclear material, nuclear waste or radiation or any threat of such
discharge, dispersal, release or escape; or

{2) direction, request or voluntary decision to test for, abate, monitor, clean up, remove, contain, treat, detoxify or
neutralize nuciear material, nuclear waste or radiation

(N) Risks Inherent in insurance Operations

Loss resuiting directly or indirectly from contractual or extra contractua) liability sustained by any Insured in
connection with the issuance of contracis or purported contracts of insurance, indemnity or suretyship.

Trading Losses

 

Loss resulting directly or indirectly from any authorized or unauthorized trading of Money, Securities or Other
Property, whether in any Insured’s name or in a genuine or fictitious account.

(P) Transfer or Surrender of Property

Loss of or damage to Money, Securities or Other Property after it has been transferred or surrendered to a
person or place outside the Premises or Banking Premises

{1) on the basis of unauthorized instructions, uniess covered under insuring Agreement 5.; or
(2) as a result of a threat to do bodily harm to any person; or
(3) aS a result of a threat to do damage to any property.

But this Exclusion does not apply under Insuring Agreement 4. to loss of Money, Securities and Other
Property while outside the Premises or Banking Premises in the care and custody of a Messenger if the

insured:
(a) had no knowledge of any threat ai the time that the conveyance began; or

(b) had knowledge of a threat at the time the conveyance began, but the loss was not related to the threat.

(Q) Vandalism

Loss from damages to the Premises or to the exterior of any Safe, vault, cash box, cash drawer or cash register

& by vandalism or mischief.
PE 00 H118 02 0507 © 2007, The Hartford Page 7 of 13

  

42 KB 0256935-15 §/01/15

PLOQ09634
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 45 of 73

(R) Voluntary Parting of Title To or Possession of Property

 

Vi.

1

2

PE 00 H118 02 0507 © 2007, The Hartford

(S)

(T)

Loss resulting from any Insured, or anyone acting on its express or implied authority, being induced by any
dishonest act to voluntarily part with title to or possession of any property. This exclusion shall apply only to

Insuring Agreements 3. and 4.

War and Similar Actions

Loss resulting from war, whether or not declared, warlike action, insurrection, rebellion, or revolution, or any
related act or incident.

Warehouse Receipts Losses

Loss resulting from fraudulent or dishonest signing, issuing, canceling or failing to cancel, a warehouse receipt
or any papers connected with it.

GENERAL CONDITIONS

(A)

(B)

(C)

(D)

ARMORED MOTOR VEHICLE COMPANIES

Under Insuring Agreement 4, the Insurer will pay only for the amount of loss the Insured cannot recover:

(1) under its contract with the armored motor vehicle company; and

(2) from any insurance or indemnity carried by or for the benefit of customers of the armored motor vehicle
company, or from the armored motor vehicle company.

CANCELLATION AS TO ANY EMPLOYEE

Insuring Agreement 1. is cancelled as to any Employee:

(1) immediately upon discovery by a member of the Risk Management Department or any officer, manager, or
Supervisor of an Insured’s not in collusion with the Employee of Theft or any dishonest act in excess of
$1,000 committed by the Employee whether before or after becoming employed by the Insured; or

on the date specified in a notice mailed to an insured. The date will be at least 30 days after the date of the
mailing. The mailing of notice to the Insured at the last mailing address known to us will be sufficient proof

of notice. Delivery of notice is the same as mailing.

(2)

CONCEALMENT, MISREPRESENTATION OR FRAUD

This Non-Liability Coverage Part is void in any case of fraud by any Insured as it relates to this Non-Liability
Coverage Part at any time. It is also void if any Insured at any time intentionally conceals or misrepresents a

material faci, whether in the Application or otherwise, concerning:
(4) this Non-Liability Coverage Part;
{2) the property covered under this Non-Liability Coverage Part;

(3) any Insured’s interest in the property covered under this Non-Liability Coverage Part, or

(4) a loss under this Non-Liability Coverage Part.

CONSOLIDATION OR MERGER

if through consolidation or merger with, or purchase or acquisition of assets or liabilities of, some other entity,
any additional persons become Employees or an Insured acquires the use and control of any additional
Premises:

Page 8 of 13

42 KB 0256935-15 5/01/15

PLO09635
 

x

(E)

(F)

(G)

{H)

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 46 of 73

(4) an Insured must give us written notice within 90 days after the effective date of such consolidation or
merger, or purchase or acquisition of assets or liabilities, and obtain the Insurer's written consent to extend
this insurance to such additional Employees or Premises. The Insurer may condition its consent upon
payment of an additional premium; but there shall only be a premium charge if such merger or acquisition
resulis in a 15%, or greater, increase in the number of Employees, assets or revenues acquired through
the merger or acquisition.

(2) For the first 90 days after the effective date of such consolidation or merger, of purchase or acquisition of
assets or liabilities, any insurance afforded for Employees or Premises also applies to these additional
Employees or Premises for acts committed within this 90-day period.

DISCOVERY

(1) The Insurer will pay for loss which an Insured sustains through acts or events committed or occurring at
any time and which are discovered by the Insured during the Policy Period or during the period provided
in General Condition G. DISCOVERY - EXTENDED PERIOD TO DISCOVER LOSS.

(2) Discovery of loss occurs wnen a member of the Risk Management Deparment or any officer, manager, or
supervisor of an Insured’s first becomes aware of facis which would cause a reasonable person to
assume that a loss covered by this Non-Liability Coverage Part has been, or may be incurred even
though the exact amount or details of the [oss may not then be known.

(3) Discovery also occurs when an Insured receives notice of an aclual or potential claim against it alleging
facts, which if true, would constitute a covered loss under this policy.

(4) No coverage will be available under this Non-Liability Coverage Part for any loss of which an Insured
was aware prior to the inception date of this Non-Liability Coverage Part.

DISCOVERY SUPERSEDING LOSS SUSTAINED COVERAGE - LIABILITY FOR PRIOR LOSSES

(1) ff this Non-Liability Coverage Part has replaced similar prior insurance written by a company other than
the Insurer, and such other insurance provided a period of time to discover loss occurring prior to the
termination or cancellation of that coverage, and a loss is discovered within the period provided by prior
insurance to discover losses, the Insurer will not pay for such loss unless the amount exceeds the Limit of
Insurance under said prior Policy. The Insurer will then only pay the insured for any excess loss subject to
the Insuring Agreements, Exclusions and General Conditions of this Non-Liability Coverage Part.

(2) Any payment that the Insurer makes to an Insured under this insurance shall not exceed the difference

between the amount of insurance under the Insured’s prior Policy and the Limit of (insurance shown in the
Declarations and the Insurer will not apply its Retention Amount te any excess loss payment.

DISCOVERY - EXTENDED PERIOD TO DISCOVER LOSS

The Insurer will pay far loss that an Insured sustained pricr to the effective date of termination or cancellation of -
this Non-Liability Coverage Part, which is discovered by the insured:

(1) no later than 60 days from the date of the termination, cancellation or non-renewal, and

(2) as respects any Employee Benefit Plan(s), no later than 1 year from the date of that termination,
cancellation or non-renewal.

However, this extended period to discover loss terminates immediately upon the effective date of any other
insurance obtained by the insured to replace, in whole or in part, the insurance afforded by this Non-Liability
Coverage Part, whether or not such other insurance provides coverage for loss sustained prior to its effective

date.

DUTIES IN THE EVENT OF LOSS

», H118 02 0507 @ 2007, The Hartford Page 9 of 13

42 KB 0256935-15 5/01/15

PLOO9636
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 47 of 73

After a member of the Risk Management Department or an officer, manager or supervisor of an Insured’s
discovers a joss or a situation which may result in a loss of or damage to Money, Securities or Other Property,

the Risk Management Department member or officer, manager or supervisor must:

(4)
(2)
(3)
(4)
(5)

 

notify the Insurer as soon as possibile but no later than 90 days after discovery of loss;
submit to an examination under oath at the Insurers request and give it a signed statement;
give the Insurer a detailed, sworn proof of loss within 120 days;

cooperate with the insurer in the investigation and settlement of any claim; and

with respect to Insuring Agreements 3. and 4., notify the police if an insured has reason to believe that its
loss involves a violation of the iaw.

()) EMPLOYEE BENEFIT PLANS PROVISION

(1)

(2)

(3)

a
wat
Ye
‘
sy

(4)

The Insurer will pay for loss of or damage fo Money, Securities or Other Property of any Employee
Benefit Plan(s) sponsored exclusively by any Insured resulting directly from Theft by an Employee. The
Limit of Insurance applicable to any Employee Benefit Plan shall equal the lesser of ten percent (10%) of
the Employee Benefit Pian assets as of the beginning of such Employee Benefit Plan fiscal year or five
hundred thousand dollars ($500,000). Such Limit shall be part of and not in addition to the Limit of

Insurance for Employee Theft stated on the Declarations.

Any payments the Insurer makes to an Insured for loss sustained by any Employee Benefit Plan will be
held by that Insured for the use and benefit of the Employee Benefit Plan sustaining the loss.

if two or more Employee Benefit Plans are insured under this Non-Liability Coverage Part, any payment
which the Insurer makes for joss sustained by two or more Employee Benefit Plans, or of commingled
funds or Other Property of two or more Employee Benefit Plans, which arises out of one Occurrence, is
to be shared by each Employee Benefit Pian sustaining loss in the proportion that the Limit of Insurance
required for each Employee Benefit Plan bears to the total of those limits.

The Retention Amount which applies to the Employee Theft Insuring Agreement shall not apply to loss
sustained by any Employee Benefit Plans subject to ERISA and which plan is covered under this

insurance.

(J) JOINT INSURED

(1)

(2)

(3)
(4)

(5)

The Named Entity will act for itself and for every other Insured for all purposes of this Non-Liability
Coverage Part.

If any insured, partner, member or officer of an Insured has knowledge of any information relevant to this
Non-Liability Coverage Part, that knowledge is considered to be knowledge of every Insured.

An Employee of any Insured is considered to be an Employee of every Insured.

if this Non-Liability Coverage Part or any of its insuring Agreements is cancelled, terminated or non-
renewed as to any Insured, loss sustained by that Insured is covered only if discovered by the Insured
during the period of time provided in General Condition G. DISCOVERY — EXTENDED PERIOD TO
DISCOVER LOSS. This extended period to discover loss also terminates in accordance with paragraph 2

of that condition.

The Insurer will not pay a greater amount for loss sustained by more than one Insured than the tnsurer
would pay if all of the loss had been sustained by one Insured.

(K) OWNERSHIP OF PROPERTY; INTERESTS COVERED

wy

a

PE 00 H118

02 0507 © 2007, The Hartford Page 10 of 13

42 KB 0256935-15 5/01/15

PLO09637
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 48 of 73

(1) The property covered under this Non-Liability Coverage Part is limited to Money, Securities or Other
Property:

(a) that an {nsured owns or leases; or

 

{b} owned by an Insured’s client and which the Insured hoids on its Premises or which is in the custody
of one acting as the Insured’s Messenger and while such Money, Securities or Other Property is in
transit; or

(c) for which an Insured is legally liable excepting loss of client Money, Securities or Other Property -
occurring on such client’s premises.

(2) However, this Non-Liability Coverage Part is for the Insureds’ benefit alone and no other person or
organization has any rights or benefits. Any claim for a loss of client Money, Securities or Other Property
occurring on an insured’s Premises or while in transit in the custody of a Messenger may only be made
by an Insured in its proof of loss.

(L) VALUATION
(1) Subject to the applicable Limit of Insurance, the Insurer will pay for:

(a) loss of Money but only up to and including its face value. The Insurer may, at its option, pay for a loss
of Money issued by any country other than the United States of America in either the face value in the
Money issued in that country, or, in the United States of America doliar equivalent determined by the
tate of exchange as Stated in the Wall Street Journa/ on the day that the loss occurred.

(b} loss of Securities but only up to and including their value as stated in the Wall Street Journal at the

close of business on the day that the loss was discovered. However, the Insurer may, at its option, 1)

pay the value of such Securities, 2) replace them in kind in which event an insured must assign to

the Insurer all its rights, tile and interest in and to those Securities or 3) pay the cost of any Lost

Securities Bond required in connection with issuing duplicates of the Securities. However, the insurer

> will be liable only for the payment of so much of the cost of the bond as would be charged for a bond
es having a penalty not exceeding the lesser of

-i. the value of the Securities as stated in the Wall Street Journa/ at the close of the business on the
day the loss was discovered; or

ii. the Limit of insurance.

{c) loss of or damage to Other Property or loss from damage to the Premises or its exterior for the
replacement cost of the property without deduction for depreciation, subject to 2. below. However, the
insurer will not pay for more than the lesser of:

i. the Limit of Insurance applicable to ihe Jost or damaged property; or

ii. the cost to replace the lost or damaged property with property of comparable malenal and quality
and used for the sare purpose; or

iti, the amount that any Insured actually spends that is necessary to repair or replace the lost or
damaged property.

(2). The Insurer will not pay on a replacement cost basis for any loss or damage:
(a) until the lost or damaged properly is actually repaired or replaced; and
(b} unless the repair or replacement is made as soon as reasonably possible after the loss or damage.
“ie if the lost or damaged property is not repaired or replaced, the insurer will pay based on actual cash value.
oo
peo H118 02,0507 © 2007, The Hartford Page 11 of 13
42 KB 0256935-15 5/01/15

PLO09638
 

B
3
s

(M)

(N)

{O)

 

PE‘00 H118 02 0507

Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 49 of 73

(3) The Insurer may, at its option, pay for loss of or damage to property other than Money in the Money of the
country in which the loss occurred; or in the United States of America dollar equivalent of the Money of the

country where the loss occurred determined by the rate of exchange on the day the loss was discovered.
Any property that the Insurer pays for or replaces becomes its property.

Loss of or loss from damage to any books or records of account or other records, tapes, disks, or electronic
media used by an Insured in the business but only if such books, records, tapes or disks are actually
reproduced and then only for not more than the blank books, pages, tapes and disks or other materials plus
the cost of labor for the actual transcription or copying of data which an Insured shall furnish to reproduce

such books, records, tapes or disks.

(4)

RECORDS

The Insured must keep records of all property covered under this Non-Liability Coverage Part so that the
Insurer can verify the amount of any loss.

RECOVERIES

(1) Any secoveries made before the resolution of all or any part of a claim under this policy shall be
distributed/applied in the following order of priority:

to the party (either the Insured or Insurer) to reimburse it for the reasonabie and necessary costs of
obtaining the recovery; and then

(a)

(b) to the Insured to reduce the amount of covered loss.

(2) Any recoveries made after the resolution of all or any part of a claim under this policy shall be
distributed/applied in the following order of priority:

to reimburse the party (either the Insured or Insurer) for the reasonable and necessary costs. of

(a)
obtaining the recovery; and then

to the Insured, until reimbursed for any excess covered loss sustained that exceeds the Limit of

(b)
Insurance and the Retention Amount, if any: and then
{c) to the Insurer, until reimbursed for the amount paid; and then

{d} to the Insured, unti! reimbursed for that part of the joss equal to the Retention Amount, if any; and
then

(e) to the Insured for any loss not covered.

(3) Recoveries do not include any recovery:

(a) from insurance, suretyship, reinsurance, security or indemnity taken for our benefit; or

(b) of original securities after duplicates of them have been issued.

Takeover of Named Entity
the Named Entity merges into or consolidates with another entity such that the Named Entity is not the
surviving entity; or

all, or substantially all of the assets of the Named Entity are acquired by another person or entity, group of
persons or entities, or persons and entities acting in concert such that the Named Entity is not the

surviving entity; or

(1)

(2)

© 2007, The Hartford Page 12 of 13

42 KB 0256335-15 5/01/15

PLOO9639
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 50 of 73

{3) more than 50% of the securities representing the right to vote for the Named Entity’s board of directors or
managers is acquired by another person or entity, group of persans or entities, or persons and entities
acting in concert,

Oe then coverage under this Non-Liability Coverage Part shall immediately terminate as of the date of such
ue transaction and any incident occurring upon or after such date shall not be covered hereunder.

eet
“Ww

oe
ee b0 H118 02 0507 © 2007, The Hartford Page 13 of 13

42 KB 0256935-15 5/01/25

PLO09640
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 51 of 73

ENDORSEMENTNO: 1

 

This endorsement, effective 12:01 am, 5/01/15 forms part
golicy number 42 KB 0256935-15

i

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under all lines of insurance in this policy subject to the Terrorism Risk
Insurance Act.

A. Disclosure Of Federal Participation In Payment Of Terrorism Losses
The United States Deparment of the Treasury will reimburse insurers for 85% of that portion of insured losses
attributable to “certified acts of terrorism” that exceed the applicable insurer deductible. However, if aggregate insured
losses under the Terrorism Risk Insurance Act, as amended (TRIA), exceed $100 billion in a Program Year (January
1 through December 31), the Treasury shall not make any payment for any portion of such losses that exceeds $100
billion. The United States government has not charged any premium for their participation in covering terrorism

losses.

B. Cap On Certified Terrorism Losses
A “certified act of terrorism" means any act that is cerlified by the Secretary of the Treasury, in concurrence with the
Secretary of State and the Attorney General of the United States, to be an act of terrorism under TRIA. The criteria
contained in TRIA, for a “certified act of terrorism" include the following:

The act results in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance

subject to TRIA; and
2. The act results in damage within the United States, or outside the United States in the case of certain air
carriers or vessels or the premises of an United States mission, and
The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by
an individual or individuals as part of an effort to coerce the civilian population of the United States or to
influence the policy or affect the conduct of the United States Government by coercion.

If aggregate insured losses attributable to “certified acts of terrorism" under TRIA, exceeds $100 billion in a Program
Year (January 1 through December 31) and we have met, or will meet, our insurer deductible under TRIA, we shall
not be liable for the payment of any portion of such losses that exceeds $100 billion. In such case, your coverage for
terrorism losses may be reduced on a pro rata basis in accordance with procedures established by the Treasury,
based on its estimates of aggregate industry losses and our estimate that we will exceed our insurer deductible. in
accordance with the Treasury’s procedures, amounts paid for losses may be subject to further adjustments based on

differences between actual losses and estimates.
C. Application Of Other Exclusions
The terms and limitations of any terrorism exclusion, or the inapplicability or omissions of a terrorism exclusion, or

inclusion of coverage for terrorism, do not serve to create coverage for any loss which would otherwise be excluded
under this Coverage Part or Policy, such as losses excluded by the Nuclear Hazard Exclusion, War Exclusion or the

War And Military Action Exclusion.

te

All other terms and conditions remain unchanged.

G 2435-0 © 2012, The Hartford Page 1 of 4

0 HOGS 01 0212
(Includes copyrighted material of the Insurance Services Office, Inc., with its permission.)

 

PLO009641
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 52 of 73

ENDORSEMENT NO: 2

This endorsement, effective 12:01 am, 5/01/15 forms part
ofaolicy number 42 KB 0256935-15

  

issued to: MADISON MECHANICAL, INC, MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
PERCENTAGE SHAREHOLDER EXCLUSION
(DIRECTORS, OFFICERS AND ENTITY LIABILITY COVERAGE PART)

This endorsement modifies insurance provided under the following:
PRIVATE CHOICE ENCORE’! POLICY

DIRECTORS, OFFICERS AND ENTITY LIABILITY COVERAGE PART, section IV. EXCLUSIONS APPLICABLE TO
ALL INSURING AGREEMENTS is amended to add:

® in connection with any Claim brought or maintained by or on behalf of any owner of .1.0_...% or more of the
outstanding securities of an Insured Entity, either directly or beneficially.

All other terms and conditions remain unchanged.

Ailes

David Zwiener, President

pete HO11 01 0507 (c) 2007, The Hartford Page 1 of 1

PLO09642
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 53 of 73

ENDORSEMENT NO: 3

  

This endorsement, effective 12:01 am, 5/01/15 forms part
o&golicy number 42 KB 0256935-15

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRB INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
ADD SUBSIDIARY ENDORSEMENT
This endorsement modifies insurance provided under the following:

PRIVATE CHOICE ENCORE! POLICY

COMMON TERMS AND CONDITIONS, section Il. COMMON DEFINITIONS, (W) “Subsidiary”, is arnended by the
addition of the following:

Subsidiary also means:

MADISON CONTRACTING, LLC

 

All other terms and conditions remain unchanged.

Affe

David Zwiener. President

 

0 HO74 02 0608 © 2008, The Hartford Page 1 of 1

PLOO09643
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 54 of 73

ENDORSEMENT NO: 4

This endorsement, effective 12:01 am, 5/01/15 forms part

olicy number 42 KB 0256935-15

 
 

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
AMENDED DECLARATIONS- SPLIT PRIOR OR PENDING DATE
FOR EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
This endorsement modifies insurance provided under:
PRIVATE CHOICE ENCORE"! POLICY
Declarations, Item 5: Liability Coverage Part Elections, is amended as follows:

I PRIOR OR PENDING DATE for ihe COVERAGE PART Employment Practices Liability, is deieted and replaced with
the following:

PRIOR OR PENDING DATES
Employment Practices Liability

Prior or Pending Date shail be: 5/91/09 , solely with respect to the first $_1,000, 000 of the
Aggregate Limit of Liability under this Liability Coverage Part.
Prior or Pending Date shall be: 5/01/11 , solely with respect to the portion of the Aggregate Limit of
Liability of this Liability Coverage Part that is $1,000,000 in excess of the first $1,000,000
«et, Prior or Pending Date shall be: 0/00/00 , solely with respect to the portion of the Aggregate Limit of
‘vagLiability of this Liability Coverage Part that is $ in excess of the first $

 

(. The Prior or Pending Date stated in COVERAGE FEATURES for the Third Party Liability Coverage of the Employment
Practices Liability Coverage Part, is hereby deleted and replaced with the following:

Third Party Liability Coverage
Prior or Pending Date shail be: 5/01/09 _ solely with respect to the first $1,900, 000 of the
Sublimit of Liability under this elected Coverage Feature.

Prior or Pending Date shall be: 5/01/13 , Solely with respect to the portion of the Sublimil of Liability of

this elected Coverage Feature that is $1,000, 000 in excess of the first $1,000, 000 .
Prior or Pending Daie shall be: 9/00/00 , solely with respect to the portion of the Sublimit of Liability of
this elected Coverage Feature that is $ in excess of the first $

All other terms and conditions remain unchanged.

Af Pa

David Zwiener, President

ete H186 01 0507 © 2007, The Hartford Page 1 of 1

PLO09644
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 55 of 73

ENDORSEMENT NO: 5

This endorsement, effective 12:01 am, 5/01/15 forms part

ofnolicy number 42 KB 0256935-15

  

issded to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
AMENDED DECLARATIONS- SPLIT PRIOR OR PENDING DATE
FOR DIRECTORS, OFFICERS AND ENTITY LIABILITY COVERAGE PART

This endorsement modifies insurance provided under:
PRIVATE CHOICE ENCORE"! POLICY
Declarations, tem 5: Liability Coverage Part Elections, is amended as follows:
I PRIOR OR PENDING DATE for the COVERAGE PART Directors, Officers and Entity Liability, is deleted and
replaced with the following:
PRIOR OR PENDING DATES
Directors, Officers and Entity Liability

Prior or Pending Date shall be: 5/01/09 , solely with respect to the first $1,000,000 of the
Aggregate Limit of Liability under this Liability Coverage Part.

Prior or Pending Date shall be: §/01/11 , Solely with respect to the portion of the Aggregate Limit of
Liability of this Liability Coverage Part that is $2,000,000 in excess of the first $1,000,000 .
ym, Prior or Pending Date shail be: 0/00/00 , solely with respect to the portion of the Aggregate Limit of
Liability of this Liability Coverage Part that is $ in excess of the first $
i. The Prior or Pending Date stated in COVERAGE FEATURES for the Entity Liability Coverage (if elected) of the
Directors, Officers and Entity Liability Coverage Pan, is hereby deleted and replaced with the following:

Entity Liability Coverage
Prior or Pending Date shall be: 5/01/09 , solely with respect to the first $ 1,000,000 of the
Aggregate Limit of Liability of this Liability Coverage Part.

Prior or Pending Date shall be: 5/01/11 , Solely with respect to the portion of the Aggregate Limit of
Liability of this Liability Coverage Part that is $1,000,909 in excess of the first
$1,000,900

Prior or Pending Date shall be: 0/00/00 , Solely with respect to the poniion of the Aggregate Limit of
Liability of this Liability Coverage Part that is $ in excess of the first $

Af pac,

David Zwiener, President

All other terms and conditions remain unchanged,

fit

es

A, H187 014 0507 © 2007, The Hartford Page 1 of 1

3

™

PLOO09645
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 56 of 73

ENDORSEMENT NO: 6

This endorsement, effective 12:04 am, 5/01/15 forms part

oficy number 42 KB 0256935-15

 
 

ed to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
AMENDED DECLARATIONS- SPLIT PRIOR OR PENDING DATE
FOR FIDUCIARY LIABILITY COVERAGE PART
This endorsement madifies insurance provided under:
PRIVATE CHOICE ENCORE! POLICY
DECLARATIONS, ITEM 5: Liability Coverage Part Elections, is amended as follows:
|. PRIOR OR PENDING DATE for the Fiduciary Liability Coverage Part is deleted and replaced with the following:
PRIOR OR PENDING DATES
Fiduciary Liability
Prior or Pending Date shall be: _ 5/01/09, solely with respect to the first $1,000,900 of the
Aggregate Limit of Liability under this Liability Coverage Part.

Prior or Pending Date shail be: 5/01/11 _, solely with respect to the portion of the Aggregate Limit of Liability of
this Liability Coverage Part that is $1,000,000 in excess of the first $1,000,000 .

Prior or Pending Date shall be; _ 0/00/00 , solely with respect to the portion of the Aggregate Limit of hiabilty
of this Liability Coverage Part that is $ in excess of the first $

The Prior or Pending Date stated in COVERAGE FEATURES for the Settlement Program Coverage (if elected) of the
Fiduciary Liability Coverage Part is hereby deleted and replaced with the following:

Setilement Program Coverage Prior or Pending Dates:
Prior or Pending Date shall be: 2/91/09 _ sotely with respect to the first $100,000 of the
Aggregate Limit of Liability of this Liability Coverage Part.

Prior or Pending Date shall be: 0/00/00 , solely with respect to the portion of the Aggregate Limit of Liability
of this Liability Coverage Part that is $ in excess of the first $
Prior or Pending Date shall be: 0/00/00 , solely with respect to the portion of the Aggregate Limit of Liability
of this Liability Coverage Part that is $ in excess of the first $

All other terms and conditions remain unchanged.

Lip

David Zwiener, President

adhe H188 01 0507 © 2007, The Hartford Page 1 of 1

PLO09646
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 57 of 73

ENDORSEMENT NO: 7

 

This endorsement, effective 12:01 am, 5/01/15 forms part
licy number 42 KB 0256935~15

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
STATE AMENDATORY INCONSISTENCY ENDORSEMENT

This endorsement modifies insurance provided under the following:
PRIVATE CHOICE ENCORE"! POLICY
COMMON TERMS AND CONDITIONS are amended by the addition of the following:

’ STATE AMENDATORY INCONSISTENCY

In the event that there is an inconsistency between (i) the terms and conditions that are required to meet minimum
standards of a state’s law (pursuant to a State amendatory endorsement atlached to this Policy) and (ii) any other term
or condition of this Policy, it is understood and agreed that, where permitted by law, the Insurer shall apply those
terms and conditions of (i) or (i) that are more favorable to the Insured.

2
ay

All other terms and conditions remain unchanged.

Lipa

David Zwiener. President

Te
PEDO H276 01 0507 © 2007, The Hartford Page 1 of 1

PLOO9647
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 58 of 73

ENDORSEMENT No: 8

This endorsement, effective 12:01 am, 5/01/15 forms part

‘~—o—_—" 42 KB 0256935~-15
issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EMPLOYEE DATA PRIVACY LIABILITY ENDORSEMENT
(EMPLOYMENT PRACTICES LIABILITY COVERAGE PART)

This endorsement modifies insurance provided under.
PRIVATE CHOICE ENCORE!! POLICY
EMPLOYMENT PRACTICES LIABILITY COVERAGE PART section li. DEFINITIONS, is amended as follows:

| Definition (D}) “Employment Practices Wrongful Act,” sub-paragraph (iv) is deleted and replaced with the
following:

(iv) employment-related: defamation, misrepresentation or invasion privacy including any Employee Data Privacy
Wrongful Act.

\. The following definitions are added:
« “Employee Data Privacy Wrongful Act™ means either:

(1) The failure to prevent any unauthorized access to or use of, data containing Private Employment
Information of any Employee or applicant for employment with the Insured Entity.

(2) The failure to notify any Employee or applicant for employment with the Insured Entity, of any actual or
potential unauthorized access to or use of Private Employment Information of any Employee or
applicant for employment with the Insured Entity, if such notice was required by state or federal regulation
or statute.

s “Private Employment Information” means any information regarding an Employee or applicant for
employment with the insured Entity, which is collected or stored by an Insured for the purposes of
establishing, maintaining or terminating an employment relationship.

eg

All other terms and conditions remain unchanged.

M

~ Neal S Wolin, President & COO

pedo H629 00 0709 © 2009, The Hartford Page 1 of 1

PLO09648
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 59 of 73

ENDORSEMENT No: 9

This endorsement, effective 12:01 am, 5/01/15 forms part
of oolicy number 92 KB 0256935-15

 

MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
WORKPLACE BULLYING COVERAGE
(EMPLOYMENT PRACTICES LIABILITY COVERAGE PART)

This endorsement modifies insurance provided under:

PRIVATE CHOICE ENCORE! POLICY

EMPLOYMENT PRACTICES LIABILITY COVERAGE PART section I., OEFINITIONS, (D) “Employment Practices
Wrongful Act," is amended to include any actual or alleged bullying in the workplace.

Ali other terms and conditions remain unchanged.

. ia

ag
Juan Andrade, President & COO

© 2011, The Hartford Page 1 of 1

 

PLOO9649
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 60 of 73

ENDORSEMENT NO: 10

This endorsement, effective 12:01 am, 5/01/15 forms part
o£golicy number 42 KB 0256935-15

 

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
MARYLAND AMENDATORY ENDORSEMENT

This endorsement modifies insurance provided under the following:
PRIVATE GHOICE ENCORE‘! POLICY
\ DECLARATIONS, ITEM 7. EXTENDED REPORTING PERIOD, is deleted and replaced by the following:
ITEM 7: Extended Reporting Period:
Option 1
(A) Duration: Untimited

(B) Premium*: 750%

pos

Option 2
(A} Duration: 12 months

(B) Premium*: 100%

* Premium for the Extended Reporting Period elected shail be the indicated perceniage of the sum of
the annual premium specified for ali Liability Coverage Parts plus the annualized amounts of any
additional premiums charged during the Policy Period. The Extended Reporting Period ts not
available for the Non-Liability Coverage Parts.

l). COMMON TERMS AND CONDITIONS, Section IX. EXTENDED REPORTING PERIOD, paragraph (A), is
amended to include the following:

The Insured will have multiple Extended Reporting Period options. One option will be for an unlimited Extended
Reporting Period.

lil. COMMON TERMS AND CONDITIONS, section XVI. ACTION AGAINST THE INSURER , solely with respect to the
Crime Coverage Part and the Kidnap And Ransom/Extortion Coverage Part is deleted and replaced by the
following:

XVI. ACTION AGAINST THE INSURER

Solely with respect to the Crime Coverage Part:

  

PIS HOO4 01 1011 © 2011, The Hartford Page 1 of 2

PLOOQ9650
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 61 of 73

ENDORSEMENT NO: 10
(A) No legal action shall be taken against the Insurer involving loss unless the Insured has complied with
all the terms of this Policy; and

{B) No legal action shall be taken against the Insurer involving loss until 90 days after the insured has
filed proof of loss with us; and

 

{C} No tegal action shall be taken against the Insurer involving loss unless such action is brought within 3
years from ihe date of the accrual thereof.

Solely with respect to the Kidnap And Ransom/Extortion Coverage Part:
No suit, action or proceeding for recovery of any Claim under this policy shall be sustainable in any court of

law, equity or other tribunal unless all the requirements of this Policy shall have been complied with and
the same be commenced within 3 years fram the date of the accrual thereof,

All other terms and conditions remain unchanged.

abe
André A. = MA President

as
:

 

F-33259 HO04 07 1011 © 2011, The Hartford Page 2 of 2

PLOO9651
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 62 of 73

ENDORSEMENT NO: 11

This endorsement, effective 12:01 am, §/01/15 forms part

Egolicy number 42 KB 0256935-15

 

ssued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
DECEPTION FRAUD ENDORSEMENT
(CRIME COVERAGE PART)

This endorsement modifies insurance provided under the following:
PRIVATE CHOICE ENCORE! POLICY

The Crime Coverage Part is amended as follows:
{. Section 1. INSURING AGREEMENTS, is amended by the addition of the following:

DECEPTION FRAUD

The Insurer will pay for loss of Money or Securities resulting from Deception Fraud, subject to the Limit of
Insurance and Retention stated in the SCHEDULE below.

ae Deception Fraud SCHEDULE
Limit of Insurance $15,000 Retention $5,000
The above Limit of insurance and Retention apply per Occurrence.

i. Section IV. DEFINITIONS, is amended by the addition of the following:

« Deception Fraud means the intentional misleading of a person to induce the Insured to part with Money
or Securities by someone pretending to be an Employee, owner of the Insured or one of the following

business relations:
(1) A Vendor,
(2) A Customer;
(3) A Custodian; or
(4) A Messenger.
. Customer means a natural person or entity for whom the Insured provides goods or services.
« Vendor means a business entity that sells goods or services to the Insured.
il. Section V. EXCLUSIONS, is amended in the following manner.
(1) Exclusion (8) is deleted and replaced with the following:

Loss resulting from Theft, Deception Fraud or Forgery commitied by any partner of an Insured
whether acting alone or in collusion with others; provided that, if such Theft or Forgery would
otherwise be covered under INGURING AGREEMENTS 1 or 2, this exclusion shall not apply to the
extent coverage under this coverage section is excess of the amount of such partner's percentage

2h H709 00 1044 © 2014, The Hartford Page 1 of 3

PLOO9652
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 63 of 73

ENDORSEMENT NO: li

ownership of such Insured, on the day immediately preceding the date of discovery, multiplied by
such Insured’s {otal assets as reflected in such Insured’s most recent audited financial statements.
(2) Exctusion (C) is deleted and replaced with the foltowing:

Loss resulting from Theft, Deception Fraud or any other dishonest or criminal act committed by any
of the Insureds' Employees, managers, directors or trustees whether acting alone or in collusion with
other persons or while performing services for any Insured or otherwise, except when covered under

Insuring Agreement 1.
(3) Exclusion (E} is amended to include the following:
This exclusion shall not apply to the Deception Fraud Insuring Agreement

 

(4) The following exclusions are added:
Loss or damage resulting directly or indirectly from Deception Fraud. This exciusion shall not apply to
the Deception Fraud Insuring Agreement.

a Loss or damage:
(1) resulting from Theft by an Employee;
(2) resulting from Forgery or alteration of:

(a) checks, drafis, promissory notes, or similar written promises, orders or directions to pay a

sum certain in Money; or
{b) written instruments required in conjunction with any credil, debit or charge card;

(3) directly related to the use of any computer to fraudulently cause a transfer of Money or Securities from
inside the Premises or Banking Premises;
(4) resulting from Funds Transfer Fraud;
(5) resulting from the Insureds having accepted in good faith and in the regular course of business, in
+ exchange for merchandise, Money or services:
* (a) money orders issued by any post office, express company or bank in any country that are not paid
upon presentation: or
(b) Counterfeit paper currency of any country;

(6) resulting from any investments in Securities or ownership in any corporation, partnership, real property, or
similar instrument, whether or not such investment is genuine;

(7) resulting from the failure, malfunction, inadequacy or illegitimacy of any product or service, including in the
advertisement or labelling thereof,

(8) resulting from the failure of any party to perform, in whole or in part, under a contract;

(9} resulting from gambling, game of chance, lottery or similar game: and

(16) resulting from any party's use or acceptance of any credit card, debit or similar instrument, whether or not
genuine.

This exclusion shall apply only to the Deception Fraud tnsuring Agreement.

Loss of or damage to Other Property. This exclusion shail apply only to the Deception Fraud insuring

Agreement.

. Loss of Money or Securities:
(1) outside the Premises in the care and custody of a Messenger or an armored motor vehicle company: or

(2) inside the Premises or Banking Premises resulting directly from disappearance or destruction.

This exclusion shall apply only to the Deception Fraud insuring Agreement.

 

i Bo H709 00 1014 © 2014, The Hartford Page 2 of 3

PLOO9653
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 64 of 73

ENDORSEMENT NO: il

All other terms and conditions remain unchanged.

a“
ca .
ae Lt ay x
André A. Napoli, President
wets
| ae H709 00 1014 © 2014, The Hartford Page 3 of 3

PLOO9654
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 65 of 73

ENDORSEMENT NO: 12

 

This endorsement, effective 12:01 am, 5/01/15 forms part
ficy number 42 KB 0256935-15

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
INCLUDE COVERAGE FOR VIRTUAL CURRENCY - SUBLIMITED
(CRIME COVERAGE PART)
This endorsement modifies insurance provided under the following:
PRIVATE CHOICE ENCORE! POLICY
The Crime Coverage Part is amended as follows:

|. Section I. LIMIT OF INSURANCE, is amended by the addition of the following:

Any coverage for loss of Virtual Currency under this Policy is subject to a subtimit of $15,000 per Occurrence,
which sublimit is part of and not in addition to any other applicable Limit of Insurance under this Policy.

ii. Section 1. RETENTION, is amended by the addition of the following:
4

 

The foregoing notwithstanding, any coverage for loss of Virtual Currency under this Policy is subject to a Retention
Amount of $5,000 per Occurrence.

lil. Section IV. DEFINITIONS, (M) Money is amended by the addition of the following:
Money shall also include Virtual Currency.
IV. Section iV. DEFINITIONS, is amended by the addition of the following:

« ‘Virtual Currency” means a virtual or digital representation of value that is not issued by a central bank or a
public authority, but may be accepted as a means of payment and can be transferred, stored or traded
electronically, whether or not it is recognized as, or exchangeable for, legal tender.

V. Section VL, GENERAL CONDITIONS, (L), VALUATION, is amended by the addition of the following:

» The foregoing notwithstanding, in the event of loss of Virtual Currency covered under this Policy, the insurer
may, af its option:

(1) tender the vaiue of the Virtual Currency in actual currency of ihe country in which the loss was sustained,
or in the United States of America dollar equivalent, by taking the weighted average of the values of Virtual
Currency in Such actual currency as posted on the three largest relevant Virtual Currency exchanges,
based on the volume of Virtual Currency exchanged, as of 12:00 PM EST on the day the loss is

discovered: or

 

PE'00 H710 00 1014 © 2014, The Hartford Page 1 of 2

PLOO9655
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 66 of 73

ENDORSEMENT NO: 12

(2) replace the quantity of Virtual Currency of Such loss.

ma

All other terms and conditions remain unchanged.

/, “~
(yr ke ‘ ‘
André A. Napoli, President

PEO H710 00 1014 © 2014, The Hartford Page 2 of 2

PLOO9656
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 67 of 73

ENDORSEMENT NO: 13

This endorsement, effective 12:01 am, 5/01/15 forms part

ofgolicy number 42 KB 0256935-15

 
 

ed to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
AMEND MAILING ADDRESS FOR NOTICE ENDORSEMENT

l. Notice of Claim or Wrongful Act
A. Anotice of any Claim or Wrongful Act shall be given in writing to the following:
Via mail: The Hartford
Claims Department
Hartford Financial Products
277 Park Avenue, 15" Floor
New York, New York 10172

or

Via email: HFPClaims@thehartford.com
or

Via Facsimile: (917) 464-6000

=, B. Where it is stated in the policy or declarations page that a notice of any Claim or Wrongful Act shail be given in
s writing to The Hartford, Hartford Plaza, Hartford CT 06115, it shall be deleted and replaced with the following:

 

Notice of any Claim or Wrongful Act shall be given in writing to the following:
Via mail: The Hartford
Claims Department
Hartford Financial Products
277 Park Avenue, 15" Floor
New York, New York 10172
or
Via email: : HEPClaims@thehartford.com
or
Via Facsimile: (917) 464-6000
ll. All Other Notices
A. Al notices other than a notice of Claim or Wrongful Act shall be given in writing to the following:
The Hartford
Product Services
Hartford Financial Products
277 Park Avenue, 15" Floor
New York, New York 10172

 

H “00 HO009 01 0708 © 2008, The Hartford Page 1 of 2

PLOOQ9657
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 68 of 73

ENDORSEMENT NO: 13

B. With the exception of notice of a Claim or Wrongful Act, where it is stated in the policy or declarations page
that a notice shall be given in writing to The Hartford, Hartford Plaza, Hartford CT 06115 shall be deleted and

replaced with the following:
All notices other than a notice of Claim or Wrongful Act shall be given in writing to the following:

The Hartford
Product Services
Hartford Financial Products
277 Park Avenue, 15" Floor
New York, New York 10172

 

All other terns and conditions remain unchanged.

Z

Juan Andrade, President & COO

 

0 HOGS 01 0708 © 2008, The Hartford Page 2 of 2

PLOO9658
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 69 of 73

ENDORSEMENT NO, 14

 

This endorsement, effective 12:01 am, §/01/15 forms part
licy number 42 KB 0256935-15

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO.

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
NUCLEAR LIABILITY EXCLUSION

This endorsement modifies insurance provided under the following:
PRIVATE CHOICE ENCORE"! POLICY

If purchased:

1. DIRECTORS, OFFICERS AND ENTITY LIABILITY COVERAGE PART, section IV. EXCLUSIONS APPLICABLE
TO ALL INSURING AGREEMENTS, is amended to add:

. in connection with any Claim based upon, arising from, or in any way related to any:

1. discharge, dispersal, release or escape of nuclear material, nuclear waste or radiation or any threat of such
discharge, dispersal, release or escape; or

2 2. direction, request or voluntary decision to test for, abate. monitor, clean up, remove, contain, treat, detoxify or
* neutralize nuclear matenal, nuclear waste or radiation,

provided that this exclusion shail not apply to any Derivative Action otherwise covered under Insuring Agreement
(A).

I FIDUCIARY LIABILITY COVERAGE PART, section Ill. EXCLUSIONS APPLICABLE TO ALL INSURING
AGREEMENTS, (A), and MISCELLANEOUS PROFESSIONAL LIABILITY COVERAGE PART, section IV.

EXCLUSIONS, are amended to add:
° in connection with any Claim based upon, arising from, or in any way related to any:

1. discharge, dispersal, release or escape of nuclear material, nuclear waste or radiation or any threat of such
discharge, dispersal, release or escape; or

2. direction, request or voluntary decision to test for, abate, monitor, clean up, remove, contain, treat, detoxify or

neulralize nuclear material, nuclear waste or radiation;

David Zwiener, President

All other terms and conditions remain unchanged.

  

PE'00 HO88 01 0507 © 2007, The Hartford Page 1 of 1

  

PLOO9659
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 70 of 73

ENDORSEMENT NO: 15

This endorsement, effective 12:01 am, 5/01/15 forms part
licy number 42 KB 0256935-15

     

"Be

issued to: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.

by: TWIN CITY FIRE INSURANCE CO,

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
MARYLAND CANCELLATION AND NONRENEWAL ENDORSEMENT

Wherever used in this endorsement: 1) “Insurer” means the insurance company which issued this policy; and 2) “Insured”
means the Name of Insured, Name of Company, Name of Partnership, Parent Company, Name of insured Plan or Trust,
Name of Insured Entity, Named Entity, Named Real Estate Investment Trust(s), Name of Sponsor Company or Insured
Stated in [TEM A or ITEM 1 of the Declarations Page.

|. The Cancellation provision of this Policy is deleted and reptaced by the following:
NOTICE OF CANCELLATION

A. The insured shown in the Declarations may cancet this Policy by mailing advance written Notice of Cancellation to
the Insurer Stating when thereafter such cancellation shall be effective.

The insurer may only cancel this policy for nonpayment of premium. The Insurer may cancel this policy by mailing
to the Insured written Notice of Cancellation at least ten (10) days before the effective date of cancellation.

 

The insurer will mail its notice to the Insured’s last mailing address known to the insurer. Nouce of Cancellation will
State the specific reasons for cancellation. ,

D. Notice of Cancellation will state the effective date of cancellation. The Policy Period will end on that date.

E. tf this Policy shall be cancelled by the Insured, the Insurer shall retain the customary short rate proportion,
which is ninety (90) percent of the pro-rata premium bereon, except as otherwise provided in this Policy. If the
Insurer cancels this Policy, the Insurer shail retain the pro rata proportion of the premium hereon. However, if
this Policy is financed by a premium finance company and the Insurer or the premium finance company or the
Insured cancels the Policy, the refund of any gross unearned premiums will be computed pro rata excluding any
expense constant, administrative fee or nonrefundable charge filed with and approved by the insurance
commissioner, The cancellation will be effective even if we have not made or offered a refund.

_F. Acertificate of mailing will be proof of mailing and sufficient proof of notice.
ll. The following provision is added:

NO NRENEWAL

A. _ if the Insurer decides not to renew this Policy, it will mail or deliver to the Insured shown in the Declarations written
Notice of the Nonrenewal not fess than forty-five (45) days before the expiration date or anniversary date of this
Policy.

B. Acertificate of mailing will be proof of mailing and sufficient proof of notice.

 

HR°19 HOO3 04 0809 © 2009, The Hartford Page 1 of 2

PLOOS660
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 71 of 73

ENDORSEMENT NO: 45

 
  

LS

All other terms and conditions remain unchanged.

ra ?
; vn
4

a ;
o tte aatfl

g
Juan Andrade, President & COO

b Big HO003 04 0808 © 2009, The Hartford Page 2 of 2

PLOO9661
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 72 of 73

Named Insured: MADISON MECHANICAL, INC. MADISON MECHANICAL OS CORP.
Policy Number: 42 KB 0256935-15

Effective Date: 5/01/15

ingtver: TWIN CITY FIRE INSURANCE CO.

TERRORISM RISK INSURANCE ACT
CONFIRMATION OF ACCEPTANCE OF CERTIFIED ACTS OF TERRORISM

We previously notified you that in accordance with the federal Terrorism Risk Insurance Act, as amended (TRIA), we must
make “certified acts of terrorism” coverage available in the policies we offer.

The terrorism coverage as defined by the Act does not apply to Crime or Miscellaneous Professional Liability coverage
parts, if any or all of those coverage parts are elected under this policy.

“Certified act of terrorism’ means an act that is certified by the Secretary of the Treasury, in concurrence with the
Secretary of State and the Attorney General of the United States, to be an act of terrorism. The criteria contained in TRIA
for “certified act of terrorism” include the following:

1. The act results in insured losses in excess of $5 million in the aggregate, attributable to ail types of insurance
subject to TRIA; and

2. The act results in damage within the United States, or outside the United States in the case of certain air
carriers or vessels or the premises of an United States mission; and

3. The actis a violent act or an act that is dangerous to human life, property or infrastructure and is committed by
an individual or individuals acting as part of an effort to coerce the civilian population of the United States or to
Re influence the policy or affect the conduct of the United States Government by coercion.
The United States Depariment of the Treasury will reimburse insurers for 85% of that portion of insured lasses
attributable to certified acts of terrorism that exceeds the applicable insurer deductible. However, if aggregate insured
losses under TRIA exceed $100 billion in a Program Year (January 1 through December 31) the Treasury shail not make
any payment for any portion of the amount of such losses that exceeds $100 billion. The United States government has
not charged any premium for their participation in covering terrorism losses.

If aggregate insured losses attributable to terrorist acts certified under TRIA exceed $100 billion in a Program Year
(January 1 through December 31) and we have met, or will meet, our insurer deductible under TRIA, we shall not be liable
for the payment of any portion of the amount of such fosses that exceeds $100 billion. In such case, your coverage for
terrorism losses may be reduced on a pro rata basis in accordance with procedures established by the Treasury, based
on its estimates of aggregate industry losses and our estimate that we will exceed our insurer deductible. In accordance
with the Treasury's procedures, amounts paid for josses may be subject to further adjustments based on differences
between actual losses and estimates.

At that time we advised you that you will not be required to pay a premium for “certified acts of terrorism” coverage ai this
time. As a result of our notification, you have accepted “certified acts of terrorism” coverage. If, upon renewal of your
policy, a premium is going to be charged for “certified acts of terrorism” coverage, we will provide you with notification of
what that premium will be.

0 HOS6 02 0212 © 2012, The Hartford Page 1 of 1
includes copyrighted material of Insurance Services Office, Inc. with its permission

oe

PLOO9662
Case 1:17-cv-01357-SAG Document 91-14 Filed 10/10/19 Page 73 of 73

 

eu»
THe
Producer Compensation Notice TFORD
You can review and obtain information on The Hartford's
producer compensation practices at www.thehartford.com
or at 1-800-592-5717.
oe
2 F-5267-0
” HR 00 HO93 00 0207 © 2007, The Hartford Page 1 of 1

42 KB 0256935-15 5/01/15

PLOO9663
